 Exhibit 10.37






LEASE AGREEMENT


BETWEEN




ARI – INTERNATIONAL BUSINESS PARK, LLC, ARI- IBP 1, LLC, ARI - IBP 2, LLC,
ARI - IBP 3, LLC, ARI - IBP 4, LLC, ARI - IBP 5, LLC, ARI - IBP 6, LLC, ARI -
IBP 7, LLC,
ARI - IBP 8, LLC, ARI - IBP 9, LLC, ARI - IBP 11, LLC, and ARI - IBP 12, LLC,
ACTING BY AND THROUGH BILLINGSLEY PROPERTY SERVICES, INC.


AND




REACHLOCAL, INCORPORATED
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


Basic Lease Information
Page
Lease Date
iii
Tenant
iii
Tenant’s Address
iii
Tenant’s Contact
iii
Landlord
iii
Landlord’s Address
iii
Landlord’s Contact
iii
Premises
iii
Term
iii
Basic Rental
iii
Security Deposit
iii
Rent
iii
Permitted Use
iii
Tenant’s Proportionate Share
iii
Construction Allowance
iv
Comparable Buildings
iv
   
Lease Agreement
     
Definitions and Basic Provisions
1
Lease Grant
1
Term
1
Rent
1
Security Deposit
2
Landlord’s Obligations
2
Improvements; Alterations; Repairs; Maintenance
4
Use
5
Assignment and Subletting
5
Insurance; Waivers; Subrogation; Indemnity
6
Subordination; Attornment; Notice to Landlord’s Mortgagee
7
Rules and Regulations
8
Condemnation
8
Fire or Other Casualty
8
Events of Default
9
Remedies
10
Payment; Non-Waiver
11
Landlord’s Lien
11
Surrender of Premises
11
Holding Over
12
Certain Rights Reserved by Landlord
12
Substitution Space
12
Miscellaneous
13

 
 
i

--------------------------------------------------------------------------------

 
 
Exhibits
     
Exhibit A
Outline of the Premises
Exhibit A-1
Legal Description of the Land
Exhibit B
Building Rules and Regulations
Exhibit C
Operating Expenses
Exhibit D
Tenant Finish Work: Allowance
Exhibit D-1
Shell Construction
Exhibit E
Renewal Option
Exhibit F
Parking
Exhibit G
Janitorial Specifications
Exhibit H
Signage Criteria

 
 
ii

--------------------------------------------------------------------------------

 


List of Defined Terms


Page
ADA
4
Affiliate
6
Annual Electrical Cost Statement
1
Annual Operating Statement
Exh. C
Basic Cost
Exh. C
Basic Lease Information
1
BOMA
iii
Building
iii
Building Systems
3
Casualty
8
Collateral
11
Commencement Date
iii, 1
Comparable Buildings
iv
Construction Hard Costs
Exh. D
Construction Allowance
iv, Exh. D
Controllable Expenses
Exh. C
Damage Notice
8
Electrical Costs
1
Event of Default
9
Excess
Exh. C
Expansion / Right of First Refusal
Exh. I
Expense Stop
Exh. C
Hard Construction Costs
Exh. D
Initial Liability Insurance Amount
6
Land
iii
Landlord
iii, 1
Landlord’s Mortgagee
7
Lease
iv, 1
Loss
7
Mortgage
7
Parking Area
Exh. F
Permitted Transfer
6
Premises
iii
Primary Lease
7
Project
iii
Rentable Square Feet
iii
Rentable Square Foot
iii
Security Deposit
iii, 2
Shell Construction
Exh. D
Substantial Completion
Exh. D, Exh. D-1

 
 
iii

--------------------------------------------------------------------------------

 
 
Substantially Completed
Exh. D
Substitution Effective Date
13
Substitution Notice
12
Substitution Space
12
Taking
8
Taxes
2, Exh. C
Tenant
iii, 1
Total Construction Costs
Exh. D
Total Rentable Square Feet
iii
Total Rentable Square Foot
iii
Transfer
5
UCC
11
Variable Basic Cost
Exh. C
Work
Exh. D
Working Drawings
Exh. D

 
 
iv

--------------------------------------------------------------------------------

 
 
BASIC LEASE INFORMATION




 

  Lease Date:   February 2, 2010           Tenant:   REACHLOCAL, INCORPORATED, a
Delaware corporation           Tenant’s Address:  
6504 International Parkway
Suite 1200
Plano, Texas  75093
          Contact:   Nathan Hanks                                     Telephone:
________________               With a copy to:               ReachLocal,
Incorporated
21700 Oxnard Street, Suite 1600
Woodland Hills, CA  91367
Attn:  Adam F. Wergeles, General Counsel
          Landlord:   ARI – INTERNATIONAL BUSINESS PARK, LLC, ARI- IBP 1, LLC,
ARI - IBP 2, LLC, ARI - IBP 3, LLC, ARI - IBP 4, LLC, ARI - IBP 5, LLC, ARI -
IBP 6, LLC, ARI - IBP 7, LLC, ARI - IBP 8, LLC, ARI - IBP 9, LLC, ARI - IBP 11,
LLC, and ARI - IBP 12, LLC, each a Delaware limited liability company, acting by
and through Billingsley Property Services, Inc.           Landlord’s Address:  
4100 International Parkway
Suite 1100
Carrollton, Texas 75007
          Contact:   Saurabh Mody                                     Telephone:
(972) 820-2211           Premises:   Suite No. 1200 in the office building (the
“Building”) located or to be located on the land described as International
Business Park, Phase I, Collin County, Texas, and whose street address is 6504
International Parkway, Plano, Texas 75093, as particularly described in Exhibit
A-1 (the “Land”).  The Building and Land together comprise the “Project”.  The
Premises are outlined on the plan attached to the Lease as Exhibit A and shall
contain approximately 7,294 square feet of rentable area (“Total Rentable Square
Feet” or singularly “Total Rentable Square Foot”).  The Building contains
approximately 106,334 of total square feet of rentable area (“Total Rentable
Square Feet” or singularly “Total Rentable Square Foot”).

 
 
1

--------------------------------------------------------------------------------

 
 

  Term:   Upon substantial completion of the Initial Improvements described in
Exhibit D herein (the “Commencement Date”), and ending at 5:00 p.m. on January
31, 2014, subject to extension as provided in the Lease.  Occupancy and use of
the space subject to Paragraph 3 of this Lease.

 

  Basic Rental:   Dates Annual Rate per
Rentable Square Foot
Basic Monthly Rental      
Commencement
Date – 12/31/11
$17.50 $10,637.08       1/1/12 – 12/31/12 $18.00 $10,941.00       1/1/13 –
12/31/13 $18.50 $11.244.92       1/1/14 – 1/31/14 $19.00 $11,548.83            

 

     
Basic Rental shall be conditionally abated during the time period commencing on
the Commencement Date and ending on December 31, 2010.  Commencing on January 1,
2011, Tenant shall make Basic Rental payments as otherwise provided
herein.  Notwithstanding such abatement of Basic Rental, (a) all other sums due
under this Lease, including Tenant’s share of Electrical Costs and Excess (if
any), shall be payable as provided in this Lease, and (b) any increases in Basic
Rental set forth in this Lease shall occur on the dates scheduled therefor.
 
The abatement of Basic Rental provided for herein is conditioned upon Tenant's
full and timely performance of all of its obligations under this Lease.  If at
any time during the Term a monetary Event of Default by Tenant occurs which
results in the termination of Tenant's right of possession of the Premises or
the termination of the Lease, then the abatement of Basic Rental provided for
herein shall immediately become void, and Tenant shall promptly pay to Landlord,
in addition to all other amounts due to Landlord under this Lease, the full
amount of all Basic Rental herein abated.
          Security Deposit:   $10.637.08 due upon execution of the Lease as
referenced in Section 5 of the Lease.           Rent:   Basic Rental, Tenant’s
share of Electrical Costs, Excess (if any), and all other sums that Tenant may
owe to Landlord under the Lease.           Permitted Use:   General office use.
          Tenant’s
Proportionate Share:
  6.8595% (which is the percentage obtained by dividing the Rentable Square Feet
by the Total Rentable Square Feet.           Construction Allowance:   Turnkey
per Exhibit D

 
 
2

--------------------------------------------------------------------------------

 
 

  Comparable Buildings:   As used herein or in the Lease, the term “Comparable
Buildings” shall mean those low-rise garden style, multi-tenant, commercial
office buildings completed on or after January 1, 1997, which are comparable to
the Building in size, design, quality, use, and tenant mix, and which are
located in the same market area (i.e., Plano area North of Frankford, East of
I-35E, West of Preston Road and South of State Hwy. 121).        

 
The foregoing Basic Lease Information is incorporated into and made a part of
the related lease (the “Lease”).  If any conflict exists between any Basic Lease
Information and the Lease, then the Lease shall control.
 

 
LANDLORD:
            ARI – INTERNATIONAL BUSINESS PARK, LLC, ARI- IBP 1, LLC, ARI - IBP
2, LLC, ARI - IBP 3, LLC, ARI - IBP 4, LLC, ARI - IBP 5, LLC, ARI - IBP 6, LLC,
ARI - IBP 7, LLC, ARI - IBP 8, LLC, ARI - IBP 9, LLC,ARI - IBP 11, LLC, ARI -
IBP 12, LLC, each a Delaware limited liability company            
By:
Billingsley Property Services, Inc.,
a Texas corporation
as Agent
 

 
 

    By:    /s/ Joel M. Overton, Jr.       Name:    Joel M. Overton, Jr.      
Title:      Senior Vice President  

 
 

  TENANT:            
REACHLOCAL, INCORPORATED,
a Delaware corporation
                    By: /s/ Ross G. Landsbaum     Name:   Ross G. Landsbaum    
Title:     CFO  

 
 
3

--------------------------------------------------------------------------------

 
 

    THIS LEASE AGREEMENT (this “Lease”) is entered into as of February 2,
2010  between ARI – INTERNATIONAL BUSINESS PARK, LLC, ARI- IBP 1, LLC, ARI - IBP
2, LLC, ARI - IBP 3, LLC, ARI - IBP 4, LLC, ARI - IBP 5, LLC, ARI - IBP 6, LLC,
ARI - IBP 7, LLC, ARI - IBP 8, LLC, ARI - IBP 9, LLC, ARI - IBP 11, LLC, and ARI
- IBP 12, LLC, each a Delaware limited liability company ("Landlord") acting by
and through Billingsley Property Services, Inc., as agent for Landlord, and
REACHLOCAL, INCORPORATED, a Delaware corporation (“Tenant”).       DEFINITIONS
AND BASIC PROVISIONS   1.        
The  definitions  and  basic  provisions  set  forth  in the Basic  Lease
Information (the "Basic Lease Information") executed by Landlord and Tenant
contemporaneously herewith are incorporated herein by reference for all
purposes.  To the extent of any conflict between the Basic Lease Information and
any provision contained in this Lease, this Lease shall control.      
LEASE GRANT
  2.          Subject to the terms of this Lease, Landlord leases to Tenant, and
Tenant leases from Landlord, the Premises.       TERM   3.          The Term
shall commence upon substantial completion of Initial Improvements described in
Exhibit D herein (the "Commencement Date"), and end at 5:00 p.m. on January 31,
2014, subject to renewal as provided in Exhibit E.  Landlord shall deliver
possession of the Premises to Tenant upon execution hereof.  By occupying the
Premises, Tenant shall be deemed to have accepted the Premises in their
condition as of the date of such occupancy, subject to Landlord’s repair of
latent defects and Landlord's completion of any related punch-list
items.  Tenant shall execute and deliver to Landlord, within ten (10) days after
Landlord has requested same, a letter confirming (1) the Commencement Date, (2)
that Tenant has accepted the Premises, and (3) that Landlord has performed all
of its obligations with respect to the Premises.  Notwithstanding anything
contained herein to the contrary, if Landlord does not tender possession of the
Premises with substantial completion of the Initial Improvements having occurred
on or prior to the date that is seventy (70) business days from the date this
Lease is fully executed by both Landlord and Tenant (which date shall be
extended day-for-day in the event of (1) a Tenant Delay Day, or (2) delays
caused by one or more of the events described in Section 23(c) hereof), then
Tenant shall be entitled to receive an abatement of two (2) day’s Basic Rental
for each day thereafter until such time as Landlord tenders possession of
Premises to Tenant in such condition.       RENT   4.         (a)         
Payment.  Tenant shall timely pay to Landlord the Rent without deduction or set
off (except as otherwise expressly provided herein), at Landlord's Address (or
such other address as Landlord may from time to time designate in writing to
Tenant).  Basic Rental, adjusted as herein provided, shall be payable monthly in
advance.  The first full monthly installment of Basic Rental shall be payable
contemporaneously with the execution of this Lease; thereafter, monthly
installments of Basic Rental shall be due on the first day of each succeeding
calendar month during the Term.  Basic Rental for any partial month at the
beginning or end of the Term shall be prorated based upon the number of days
within the Term during the partial month multiplied by 1/365 of the then current
annual Basic Rental and shall be due on or before the fifth business day
immediately preceding the Commencement Date, or first day of the last calendar
month of the Term, as applicable.

 
 
1

--------------------------------------------------------------------------------

 
 

    (b)          Electrical Costs.  Tenant shall pay to Landlord an amount equal
to the product of (1) the cost of all electricity used by the Project
(“Electrical Costs”), multiplied by (2) Tenant’s Proportionate Share.  Such
amount shall be payable monthly based on Landlord’s reasonable estimate of the
amount due for each month, and shall be due on the Commencement Date and on the
first day of each calendar month thereafter           (c)           Annual
Electrical Cost Statement.   By April 1 of each calendar year, or as soon
thereafter as practicable, Landlord shall furnish to Tenant a statement of
Landlord's actual Electrical Costs (the "Annual Electrical Cost Statement") for
the previous year adjusted as provided in Section 4.(d), which shall include a
reconciliation of the actual amount Tenant owes for its share of Electrical
Costs against the estimated amount collected from Tenant. If such reconciliation
shows that Tenant paid more than owed, then Landlord shall reimburse Tenant by
check or cash for such excess within thirty (30) days after delivery of the
Annual Electrical Cost Statement; conversely, if Tenant paid less than it owed,
then Tenant shall pay Landlord such deficiency within thirty (30) days after
delivery of the Annual Electrical Cost Statement.          
(d)           Adjustments to Electrical Costs.  With respect to any calendar
year or partial calendar year in which the Building is not occupied to the
extent of 95% of the rentable area thereof, the Electrical Costs for such period
shall, for the purposes hereof, be increased to the amount which would have been
incurred had the Building been occupied to the extent of 95% of the rentable
area thereof.           (e)           Delinquent Payment. If any payment
required by Tenant under this Lease is not paid when due, Landlord may charge
Tenant a fee equal to 5% of the delinquent payment to reimburse Landlord for its
cost and inconvenience incurred as a consequence of Tenant's delinquency.      
     (f)           Taxes.  Tenant shall be liable for all taxes levied or
assessed against personal property, furniture, or fixtures placed by Tenant in
the Premises.  If any taxes for which Tenant is liable are levied or assessed
against Landlord or Landlord's property and Landlord elects to pay the same, or
if the assessed value of Landlord's property is increased by inclusion of such
personal property, furniture or fixtures and Landlord elects to pay the taxes
based on such increase, then Tenant shall pay to Landlord, within ten (10)
business days after Tenant receives written demand, that part of such taxes for
which Tenant is primarily liable.

 
 
2

--------------------------------------------------------------------------------

 
 

    (g)           Excess.  Tenant shall pay the Excess in the Basic Cost over
the Expense Stop as such terms are defined in Exhibit C.       SECURITY
DEPOSIT
  5.         Contemporaneously with the execution of this Lease, Tenant shall
pay to Landlord, in immediately available funds, the Security Deposit, which
shall be held by Landlord without liability for interest and as security for
performance by Tenant of its obligations under this Lease. The Security Deposit
is not an advance payment of Rent or a measure or limit of Landlord's damages
upon an Event of Default (defined below).  Landlord may, from time to time upon
notice to Tenant and without prejudice to any other remedy, use all or a part of
the Security Deposit to perform any obligation which Tenant was obligated, but
failed to perform hereunder.  Following any such application of the Security
Deposit, Tenant shall pay to Landlord on demand the amount so applied in order
to restore the Security Deposit to its original amount.  Within a reasonable
time after the expiration of the Term, as may have been extended, provided
Tenant has performed all of its obligations hereunder, Landlord shall return to
Tenant the balance of the Security Deposit not applied to satisfy Tenant's
obligations.  If Landlord transfers its interest in the Premises, then Landlord
may assign the Security Deposit to the transferee and Landlord thereafter shall
have no further liability for the return of the Security Deposit.      
LANDLORD’S
OBLIGATIONS
  6.         (a)           Services; Maintenance.  Landlord shall furnish to
Tenant (1) water (hot and cold) at those points of supply provided for general
use of tenants of the Building; (2) heated and refrigerated air conditioning
from 7 a.m. to 7 p.m. Monday through Friday and 8 a.m. to 1 p.m. on
Saturday  (except for holidays) sufficient to maintain temperatures during these
hours in the range of from 70 degrees Fahrenheit to 78 degrees Fahrenheit; (3)
janitorial service to the Premises on weekdays other than holidays (Landlord
reserves the right to bill Tenant separately for extra janitorial service
required for any special improvements installed by or at the request of Tenant)
and such window washing as may from time to time in Landlord's judgement be
reasonably required, such janitorial services to be generally in accordance with
those services described on Exhibit G; (4) non-exclusive elevator for ingress
and egress to the floors on which the Premises are located; (5) replacement of
Building-standard light bulbs and fluorescent tubes,; and (6) electrical current
(subject to Tenant’s obligation to pay its share of Electrical Costs as provided
herein).  If Tenant desires heat and air conditioning at any time other than
times herein designated, such services shall be supplied to Tenant upon
reasonable advance notice and Tenant shall pay to Landlord $40.00 per hour
(minimum two hours) for each additional hour (prorated and rounded up to the
nearest quarter hour) such services are provided, such amount being payable
within ten (10) days of receipt of an invoice therefor.  Landlord's obligation
to furnish services under this Section shall be subject to the rules,
regulations and other conditions or requirements of the supplier of such
services and any applicable governmental entity or agency.

 
 
3

--------------------------------------------------------------------------------

 
 

    (b)           Maintenance.  Landlord shall maintain all Shell Construction
items, Building Systems (defined below), and Building common areas including all
parking areas and landscaping, in good order and condition as customary for
Comparable Buildings. “Building Systems” shall include all electrical, plumbing,
and air conditioning systems within the Building which were included in the
Shell Construction. Notwithstanding the foregoing, “Building Systems” shall not
include any improvements below the ceiling within the Premises (except in Shell
Building core areas) including but not limited to appliances, fixtures and
supplemental air systems, and other items not customary for office tenants in
Comparable Buildings.           (c)           Excess Electrical Use.  Landlord
shall use reasonable efforts to furnish electrical current for computers,
electronic data processing equipment, special lighting, or other equipment that
requires more than 120 volts, or other equipment whose electrical energy
consumption exceeds normal office usage, through any existing feeders and risers
serving the Building and the Premises.  Tenant shall not install any electrical
equipment requiring special wiring or requiring voltage in excess of 120 volts
or otherwise exceeding Building capacity unless approved in advance by
Landlord.  The use of electricity in the Premises shall not exceed the capacity
of existing feeders and risers to or wiring in the Premises.  Any risers or
wiring required to meet Tenant's excess electrical requirements shall, upon
Tenant's request, be installed by Landlord (unless otherwise agreed by Landlord)
at Tenant's expense, if, in Landlord's sole and absolute judgment, the same are
necessary and shall not cause permanent damage or injury to the Building or the
Premises, cause or create a dangerous or hazardous condition, entail excessive
or unreasonable alterations, repairs, or expenses, or interfere with or disturb
other tenants of the Building.  If Tenant uses machines or equipment (other than
general office machines, excluding computers and electronic data processing
equipment) in the Premises which affect the temperature otherwise maintained by
the air conditioning system or otherwise overload any utility, Landlord may
install supplemental air conditioning units or other supplemental equipment in
the Premises, and the cost thereof, including the cost of installation,
operation, use, and maintenance, shall be paid by Tenant to Landlord within ten
(10) days after Landlord has delivered to Tenant an invoice therefor.  At the
time of Tenant’s submission of plans and specifications for Landlord’s approval
pursuant to Section 7 herein or Exhibit D to this Lease, Landlord and Tenant
shall cooperate in good faith to identify any fixtures, equipment and/or
appliances to be installed or placed in the Premises which fixtures, equipment
or appliances would exceed the normal and customary electrical use and
consumption of typical office tenants in Comparable Buildings, would affect the
temperature otherwise maintained by the air conditioning system,  or would
require electric capacity in excess of any planned or existing feeders, risers,
or wiring to the Premises.           (d)           Restoration of Services;
Abatement.  Landlord shall use reasonable efforts to restore any service that
becomes unavailable; however, such unavailability shall not render Landlord
liable for any damages caused thereby, be a constructive eviction of Tenant,
constitute a breach of any implied warranty, or, except as provided in the next
sentence, entitle Tenant to any abatement of Tenant's obligations
hereunder.  However, if Tenant is prevented from making reasonable use of all or
a portion of the Premises for more than thirty (30) consecutive days because of
the unavailability of any such service, Tenant shall, as its exclusive remedy
therefor, be entitled to abatement of Rent, or the pro rata portion thereof
equivalent to the portion of the Premises rendered unusable to the entire
Premises, for each consecutive day (after such thirty (30) day period) that
Tenant is so prevented from making reasonable use of the Premises or the
applicable portion thereof.

 
 
4

--------------------------------------------------------------------------------

 
 

    (e)           Access.  Subject to any Building rules and regulations,
necessary repairs and maintenance, and any events beyond Landlord’s reasonable
control which would prevent access, Tenant shall have access to the Premises
twenty-four (24) hours a day, seven (7) days a week.  The Building shall include
twenty-four (24) hour access by security card which cards shall be provided to
Tenant upon payment of a $10 refundable deposit per card.          
 (f)           Security.  Landlord shall provide to Tenant all security
functions and services currently provided to the Building including, but not
limited to, card key access into the Building and security personnel on-site
within International Business Park.       IMPROVEMENTS;
ALTERATIONS;
REPAIRS;
MAINTENANCE
  7.         (a)           Improvements; Alterations.  No improvements or
alterations in or upon the Premises, including not by limitation paint, wall
coverings, floor coverings, light fixtures, window
treatments,  signs,  advertising,  or  promotional  lettering  or  other media,
shall be installed or made by Tenant except in accordance with plans and
specifications which have been previously submitted to and approved in writing
by Landlord, which approval shall not be unreasonably withheld or delayed except
that Landlord may withhold approval of any improvements or alterations which it
determines, in its sole opinion, will materially and adversely affect any
structural or aesthetic (only to the extent visible from outside the Premises or
common areas) aspect of the Building or Building Systems.  All improvements and
alterations (whether temporary or permanent in character) made in or upon the
Premises, either by Landlord or Tenant, shall (i) comply with all applicable
laws, ordinances, rules and regulations, and (ii) be Landlord's property at the
end of the Term and shall remain on the Premises without compensation to Tenant
unless prior to installation, Tenant provides Landlord with written notice of
all items which may be removed by Tenant and Landlord consents to such removal
in advance.  Such consent shall not be unreasonably withheld provided Landlord
may condition such consent as it deems reasonably necessary including not by
limitation requiring Tenant to replace any items upon removal with similar items
comparable to any such items in the Building or, if not applicable, then
Comparable Buildings.  Approval by Landlord of any of Tenant's drawings and
plans and specifications prepared in connection with any improvements in the
Premises shall not constitute a representation or warranty of Landlord as to the
adequacy or sufficiency of such drawings, plans and specifications, or the
improvements to which they relate, for any use, purpose, or condition, but such
approval shall merely be the consent of Landlord as required
hereunder.  Landlord warrants and agrees that it shall complete the Building
Shell Construction in compliance with all then applicable governmental laws,
rules and regulations, including not by limitation the Texas Accessibility
Standards (TAS) Article 9102, Texas Civil Statutes, The Administrative Rules of
the Texas Department of Licensing and Regulation.  Thereafter, notwithstanding
anything in this Lease to the contrary, Tenant shall be responsible for all
costs incurred to cause the Premises to comply with any such laws, rules or
regulations, including not by limitation the retrofit requirements of TAS,  as
may be amended.

 
 
5

--------------------------------------------------------------------------------

 
 

    (b)           Tenant Repairs; Maintenance.  Except for those janitorial
services to be provided by Landlord as expressly provided in this Lease, Tenant
shall maintain its personal property and all improvements or alterations to the
Premises other than those items included in Shell Construction (which shall be
maintained by Landlord) in a clean, safe, operable, attractive condition, and
shall not permit or allow to remain any waste or damage to any portion of the
Premises.  Tenant shall repair or replace, subject to Landlord's direction and
supervision, any damage to the Project caused by Tenant or Tenant's agents,
contractors, or invitees.  If Tenant fails to make such repairs or replacements
within fifteen (15) days after the occurrence of such damage, then Landlord,
upon written notice to Tenant, may make the same at Tenant's expense, which
shall be payable to Landlord within thirty (30) days after Landlord has
delivered to Tenant an invoice therefor.           (c)           Performance of
Work.  All work described in this Section 7 shall be performed only by Landlord
or by contractors and subcontractors approved in writing by Landlord.  Tenant
shall cause all contractors and subcontractors to procure and maintain insurance
coverage against such risks, in such amounts, and with such companies as
Landlord may reasonably require.  All such work shall be performed in accordance
with all legal requirements and in a good and workmanlike manner so as not to
damage the Premises, the structure of the Building, or plumbing, electrical
lines, or other utility transmission facilities or Building mechanical
systems.  All such work which may affect the Building’s electrical, mechanical,
plumbing or other systems must be approved by the Building's engineer of record.
          (d)           Mechanic's Liens.  Tenant shall not permit any
mechanic's liens to be filed against the Project for any work performed,
materials furnished, or obligation incurred by or at the request of Tenant.  If
such a lien is filed, then Tenant shall, within thirty (30) days after Landlord
has delivered notice of the filing to Tenant, either pay the amount of the lien
or diligently contest such lien and deliver to Landlord a bond or other security
reasonably satisfactory to Landlord.  If Tenant fails to timely take either such
action, then Landlord may pay the lien claim without inquiry as to the validity
thereof, and any amounts so paid, including expenses and interest, shall be paid
by Tenant to Landlord within ten (10) days after Landlord has delivered to
Tenant an invoice therefor.

 
 
6

--------------------------------------------------------------------------------

 
 

USE   8.         Tenant shall occupy and use the Premises only for the Permitted
Use and shall comply with all laws, orders, rules, and regulations relating to
the use, condition, and occupancy of the Premises.  The Premises shall not be
used for any use which (i) is disreputable, (ii) creates extraordinary fire
hazards, (iii) results in an increased rate of insurance on the Building or its
contents, or (iv) the storage of any hazardous materials or substances.  If,
because of Tenant's acts, the rate of insurance on the Building or its contents
increases, Tenant shall pay to Landlord the amount of such increase on demand,
and acceptance of such payment shall not constitute a waiver of any of
Landlord's other rights.  Tenant shall conduct its business and control its
agents, employees, and invitees in such a manner as not to create any nuisance
or interfere with other tenants or Landlord in its management of the
Project.  Notwithstanding anything in this Lease to the contrary, as between
Landlord and Tenant, (a) from and after the date of this Lease, Tenant shall
bear the risk of complying with Title III of the Americans With Disabilities Act
of 1990, any state laws governing handicapped access or architectural barriers,
and all rules, regulations, and guidelines promulgated under such laws, as
amended from time to time (the "Disabilities Acts") in the Premises, and
(b) Landlord shall bear the risk of complying with the Disabilities Acts in the
common areas of the Building (other than compliance that is necessitated by the
use of the Premises for other than the Permitted Use or as a result of any
alterations or additions, including any initial tenant improvement work, made by
or on behalf of a Tenant Party (which risk and responsibility shall be borne by
Tenant).       ASSIGNMENT
AND SUBLETTING
  9.        (a)           Transfers; Consent.  Other  than  permitted  transfers
as described below, Tenant shall not, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, delayed or
conditioned, 1) advertise that any portion of the Premises is available for
lease, (2) assign, transfer, or encumber this Lease or any estate or interest
herein whether directly or by operation of law, (3) if Tenant is an entity other
than a corporation whose stock is publicly traded, permit the transfer of an
ownership interest in Tenant so as to result in a change in the current control
of Tenant, (4) sublet any portion of the Premises, (5) grant any license,
concession, or other right of occupancy of any portion of the Premises, or (6)
permit the use of the Premises by any parties other than Tenant (any of the
events listed in Sections 9.(a)(2) through 9.(a)(6) being a "Transfer").  If
Tenant requests Landlord's consent to a Transfer, then Tenant shall provide
Landlord with a written description of all terms and conditions of the proposed
Transfer, copies of the proposed documentation, and the following information
about the proposed transferee: name and address; reasonably satisfactory
information about its business and business history; its proposed use of the
Premises; and general references sufficient to enable Landlord to determine the
proposed transferee's reputation and character.  Landlord shall respond in
writing to Tenant’s request for a Transfer within ten (10) business days of
receipt of written request therefor.  Tenant shall reimburse Landlord for its
attorneys' fees (not to exceed $1,000 per request) and other expenses incurred
in connection with considering any request for its consent to a
Transfer.  Landlord shall not unreasonably withhold, delay or condition its
consent except that Landlord may withhold or condition its consent if it
reasonably determines that the proposed transferee or its use (including not by
limitation the number of employees, hours of operation, parking requirements,
electrical or other Building system requirements, conflicts or competition with
existing tenants) is unacceptable, would burden the Building, or are
incompatible with the Building or its occupants.  If Tenant requested Landlord's
consent to a transfer and Landlord denies such request, then Tenant shall have
the right to terminate the Lease by giving Landlord thirty (30) days written
notice of intent to terminate and paying to Landlord at the time of such notice
all the Rent due to Landlord under the Lease for the remainder of the Term.  If
Landlord consents to a proposed Transfer, then the proposed transferee shall
deliver to Landlord a written agreement whereby it expressly assumes the
Tenant's obligations hereunder; however, any transferee of less than all of the
space in the Premises shall be liable only for obligations under this Lease that
are properly allocable to the space subject to the Transfer, and only to the
extent of the rent it has agreed to pay Tenant therefor.  Landlord's consent to
a Transfer shall not release Tenant from performing its obligations under this
Lease, but rather Tenant and its transferee shall be jointly and severally
liable therefor.  Landlord's consent to any Transfer shall not waive Landlord's
rights as to any subsequent Transfers.  If an Event of Default occurs while the
Premises or any part thereof are subject to a Transfer, then Landlord, in
addition to its other remedies, may collect directly from such transferee all
rents becoming due to Tenant and apply such rents against Rent.  Tenant
authorizes its transferees to make payments of rent directly to Landlord upon
Tenant’s receipt of notice from Landlord to do so; however, Landlord shall not
be obligated to accept separate Rent payments from any transferees and may
require that all Rent be paid directly by Tenant.

 
 
7

--------------------------------------------------------------------------------

 
 

    (i)           Permitted Transfers.  Tenant shall be permitted to
periodically sublet portions of the Premises or to assign its rights to any
parent or wholly-owned subsidiary entity, any organization resulting from a
merger or a consolidation with the Tenant, or any organization succeeding to the
business assets of the Tenant, provided the Premises continue to be used solely
for the Permitted Use, the business and parking requirements of the subtenant or
assignee are substantially the same as Tenant and the net worth of the subtenant
or assignee is at equal to or greater than Tenant's at the time of Lease
execution.  Tenant shall promptly notify Landlord in writing within fifteen (15)
days after such assignment or subletting.           (b)           Additional
Compensation.  Tenant shall pay to Landlord, immediately upon receipt thereof,
fifty percent (50%) of the all compensation received by Tenant for a Transfer
that exceeds the Rent allocable to the portion of the Premises covered
thereby.  Tenant shall hold such amounts in trust for Landlord and pay them to
Landlord within ten (10) days after receipt.          
(c)           Cancellation.  Landlord may, within twenty (20) days after
submission of Tenant’s written request for Landlord’s consent to a Transfer
(excluding Permitted Transfers), cancel this Lease (or, as to a subletting or
assignment, cancel as to the portion of the Premises proposed to be sublet or
assigned) as of the date the proposed Transfer was to be effective.  If Landlord
cancels this Lease as to any portion of the Premises, then this Lease shall
cease for such portion of the Premises and Tenant shall pay to Landlord all Rent
accrued through the cancellation date relating to the portion of the Premises
covered by the proposed Transfer.  Thereafter, Landlord may lease such portion
of the Premises to the prospective transferee (or to any other person) without
liability to Tenant.  In such event, prior to the effective date of such
termination, and subject to Landlord’s direction and supervision, Tenant shall
be solely responsible for the cost and construction of a wall demising the
remaining Premises from the portion of the Premises as to which the Lease is
terminated.       INSURANCE;
WAIVERS;
SUBROGATION;
INDEMNITY
  10.      
(a)           Insurance.   Tenant  shall  at  its  expense  procure  and  maintain
throughout the Term the following insurance policies: (1) commercial  general
liability insurance in amounts of not less than a combined single limit
of  $3,000,000  (the  “Initial Liability Insurance Amount") or such other
amounts as Landlord may from time to time reasonably require, insuring Tenant,
Landlord, Landlord's agents, and their respective affiliates against all
liability for injury to or death of a person or persons or damage to property
arising from the use and occupancy of the Premises, and (2) insurance covering
the full value of Tenant's property and improvements, and other property
(including property of others), in the Premises.  Tenant's insurance shall
provide primary coverage to Landlord when any policy issued to Landlord provides
duplicate or similar coverage, and in such circumstance Landlord's policy will
be excess over Tenant's policy.  Tenant shall furnish certificates of such
insurance and such other evidence satisfactory to Landlord of the maintenance of
all insurance coverage required hereunder, and Tenant shall obtain a written
obligation on the part of each insurance company to notify Landlord at least
thirty (30) days before cancellation or a material change of any such
insurance.  All such insurance policies shall be in form, and be issued by
companies, reasonably satisfactory to Landlord.  The term "affiliate" shall mean
any person or entity which, directly or indirectly, controls, is controlled by,
or is under common control with the party in question.

 
 
8

--------------------------------------------------------------------------------

 
 

    (b)           Waiver of Claims; No Subrogation.  LANDLORD SHALL NOT BE
LIABLE TO TENANT OR THOSE CLAIMING BY, THROUGH, OR UNDER TENANT FOR ANY INJURY
TO OR DEATH OF ANY PERSON OR PERSONS OR THE DAMAGE TO OR THEFT, DESTRUCTION,
LOSS, OR LOSS OF USE OF ANY PROPERTY OR INCONVENIENCE (A “LOSS “) CAUSED BY
CASUALTY, THEFT, FIRE, THIRD PARTIES, OR ANY OTHER MATTER (INCLUDING LOSSES
ARISING THROUGH REPAIR OR ALTERATION OF ANY PART OF THE BUILDING, OR FAILURE TO
MAKE REPAIRS, OR FROM ANY OTHER CAUSE), REGARDLESS OF WHETHER THE NEGLIGENCEOF
ANY PARTY CAUSED SUCH LOSS IN WHOLE OR IN PART. LANDLORD AND TENANT EACH WAIVES
ANY CLAIM IT MIGHT HAVE AGAINST THE OTHER FOR ANY DAMAGE TO OR THEFT,
DESTRUCTION, LOSS OR LOSS OF USE OF ANY PROPERTY, TO THE EXTENT THE SAME IS
INSURED AGAINST UNDER ANY INSURANCE POLICY THAT COVERS THE BUILDING, THE
PREMISES, LANDLORD’S OR TENANT’S FIXTURES, PERSONAL PROPERTY, LEASEHOLD
IMPROVEMENTS, OR BUSINESS, OR, IN THE CASE OF TENANT’S WAIVER, IS REQUIRED TO BE
INSURED AGAINST UNDER THE TERMS HEREOF, REGARDLESS OF WHETHER THE NEGLIGENCE OR
FAULT OF THE OTHER PARTY CAUSED SUCH LOSS. EACH PARTY SHALL CAUSE ITS INSURANCE
CARRIER TO ENDORSE ALL APPLICABLE POLICIES WAIVING THE CARRIER’S RIGHTS OF
RECOVERY UNDER SUBROGATION OR OTHERWISE AGAINST THE OTHER PARTY.          
(c)           Indemnity.  Subject to Section 11(b), Tenant shall defend,
indemnify, and hold harmless Landlord and its agents from and against all
claims, demands, liabilities, causes of action, suits, judgments, and expenses
(including attorneys’ fees) for any Loss arising from any occurrence on the
Premises or from Tenant’s failure to perform its obligations under this Lease
(other than a Loss arising from the sole or gross negligence of Landlord or its
agents), even though caused or alleged to be caused by the joint, comparative,
or concurrent negligence or fault of Landlord or its agents, and even though any
such claim, cause of action, or suit is based upon or alleged to be based upon
the strict liability of Landlord or its agents.  This indemnity provision is
intended to indemnify Landlord and its agents against the consequences of their
own negligence or fault as provided above when Landlord or its agents are
jointly, comparatively, or concurrently negligent with Tenant.  This indemnity
provision shall survive termination or expiration of this Lease.      
SUBORDINATION;
ATTORNMENT;
NOTICE TO
LANDLORD'S
MORTGAGEE
  11.       (a)           Subordination.  This Lease shall be subordinate to any
deed of trust, mortgage, or other security instrument (a "Mortgage"), or any
ground lease, master lease, or primary lease (a "Primary Lease"), that now or
hereafter covers all or  any part of the Premises (the mortgagee under any
Mortgage or the lessor under any  Primary Lease is referred to herein as
"Landlord's Mortgagee").   Landlord shall use reasonable efforts to obtain from
Landlord’s Mortgagee, both existing and future, and deliver to Tenant a
non-disturbance agreement for the benefit of Tenant in a form reasonably
acceptable to Landlord, Landlord’s Mortgagee, and Tenant.          
(b)           Attornment.  Tenant shall attorn to any party succeeding to
Landlord's interest in the Premises, whether by purchase, foreclosure, deed in
lieu of foreclosure, power of sale, termination of lease, or otherwise, upon
such party's request, and shall execute such agreements confirming such
attornment as such party may reasonably request.

 
 
9

--------------------------------------------------------------------------------

 
 

    (c)           Notice to Landlord's Mortgagee.  Tenant shall not seek to
enforce any remedy it may have for any default on the part of the Landlord
without first giving written notice by certified mail, return receipt requested,
specifying the default in reasonable detail, to any Landlord's Mortgagee whose
address has been given to Tenant, and affording such Landlord's Mortgagee a
period to perform Landlord's obligations hereunder, which period shall equal the
cure period applicable to Landlord hereunder.       RULES AND
REGULATIONS
  12.        Tenant shall comply with the rules and regulations of the Building
which are attached hereto as Exhibit B.  Landlord may, from time to time, change
such rules and regulations for the safety, care, or cleanliness of the Building
and related facilities, provided that such changes are applicable to all tenants
of the Building and will not unreasonably interfere with Tenant's use of the
Premises; Landlord will provide Tenant written notice of such changes.  Tenant
shall be responsible for the compliance with such rules and regulations by its
employees, agents, and invitees.       CONDEMNATION   13.      
(a)           Taking - Landlord's and Tenant's Rights.  If any part of the
Project (including parking) is taken by right of eminent domain for a period
exceeding ninety (90) days or conveyed in lieu thereof (a "Taking"), and such
Taking prevents Tenant from conducting its business from the Premises in a
manner reasonably comparable to that conducted immediately before such Taking,
then Landlord may, at its sole expense, relocate Tenant to similar office space
within any Comparable Building owned or under the control of Landlord.  Landlord
shall notify Tenant of its intention to do so within thirty (30) days after the
Taking.  Rent shall be abated on a reasonable basis as to that portion of the
Premises rendered untenantable by the Taking until relocation.  Such relocation
may be for a portion of the remaining Term or the entire Term.  Landlord shall
complete any such relocation within 180 days after Landlord has notified Tenant
of its intention to relocate Tenant.  If Landlord does not elect to relocate
Tenant following such Taking, then Tenant may terminate this Lease as of the
date of such Taking by giving written notice to Landlord within sixty (60) days
after the Taking, and Rent shall be apportioned as of the date of such
Taking.  If Landlord does not relocate Tenant and Tenant does not terminate this
Lease, then Rent shall be abated on a reasonable basis as to that portion of the
Premises rendered untenantable by the Taking.  Upon the occurrence of a Taking,
Rent shall be adjusted on a reasonable basis from the first day of the Taking
until such termination.           (b)           Taking - Landlord's Rights. If
any material portion, but less than all, of the Project or related parking
becomes subject to a Taking, or if Landlord is required to pay any of the
proceeds received for a Taking to Landlord's Mortgagee, then this Lease, at the
option of Landlord, exercised by written notice to Tenant within thirty (30)
days after such Taking, shall terminate and Rent shall be apportioned as of the
date of such Taking.  Upon the occurrence of a Taking, Rent shall be adjusted on
a reasonable basis from the first day of the Taking until such termination.

 
 
10

--------------------------------------------------------------------------------

 
 

    (c)           Award. If any Taking occurs, all proceeds shall belong to and
be paid to Landlord, and Tenant shall not be entitled to any portion thereof
except that Tenant shall have all rights permitted under the laws of the State
of Texas to appear, claim and prove in proceedings relative to such taking (i)
the value of any fixtures, furnishings, and other personal property which are
taken but which under the terms of this Lease Tenant is permitted to remove at
the end of the Term, (ii) the unamortized cost (such costs having been amortized
on a straight-line basis over the Term excluding any renewal terms) of Tenant’s
leasehold improvements which are taken that Tenant is not permitted to remove at
the end of the Term and which were installed solely at Tenant’s expense (i.e.,
not made or paid for by Landlord from the Construction Allowance or otherwise),
and (iii) relocation and moving expenses, but not the value of Tenant’s
leasehold estate created by this Lease and only so long as such claims in no way
diminish the award Landlord is entitled to from the condemning authority as
provided hereunder.       FIRE OR OTHER
CASUALTY
  14.       (a)           Repair Estimate.  If the Premises or the Building are
damaged  by fire or other casualty (a "Casualty"), Landlord shall, within sixty
(60) days after such Casualty, deliver to Tenant a good faith estimate (the
"Damage Notice") of the time needed to repair or replace the damage caused by
such Casualty.           (b)           Landlord's and Tenant's Rights.  If a
material portion of the Premises or the Building is damaged by Casualty such
that Tenant is prevented from conducting its business in the Premises in a
manner reasonably comparable to that conducted immediately before such Casualty
and Landlord estimates that the damage caused thereby cannot be repaired within
one hundred eighty (180) days after the date of casualty, then Landlord may, at
its sole expense, relocate Tenant to similar office space within any Comparable
Building owned or under the control of Landlord.  Landlord shall notify Tenant
of its intention to do so in the Damage Notice.  Rent for the portion of the
Premises rendered untenantable by the damage shall be abated on a reasonable
basis from the date of damage until relocation. Such relocation may be for a
portion of the remaining Term or the entire Term.  Landlord shall complete any
such relocation within one hundred eighty (180) days after Landlord has
delivered the Damage Notice to Tenant.  If Landlord does not elect to relocate
Tenant following such Casualty, then Tenant may terminate this Lease by
delivering written notice to Landlord of its election to terminate within thirty
(30) days after the Damage Notice has been delivered to Tenant.  If Landlord
does not relocate Tenant and Tenant does not terminate this Lease, then (subject
to Landlord's rights under Section 14.(c)) Landlord shall repair the Building or
the Premises, as the case may be, as provided below.  Upon the occurrence of a
Casualty, Rent for the portion of the Premises rendered untenantable by the
damage shall be abated on a reasonable basis from the date of damage until the
completion of the repair or until such termination.

 
 
11

--------------------------------------------------------------------------------

 
 

    (c)           Landlord's Rights.  If a Casualty damages a material portion
of the Building, and Landlord makes a good faith determination that restoring
the Premises would be uneconomical, or if Landlord is required to pay any
insurance proceeds arising out of the Casualty to Landlord's Mortgagee, then
Landlord may terminate this Lease by giving written notice of its election to
terminate within thirty (30) days after the Damage Notice has been delivered to
Tenant, and Rent hereunder shall be abated as of the date of the Casualty.      
    (d)           Repair Obligation.  If neither party elects to terminate this
Lease following a Casualty, then Landlord shall, within a reasonable time after
such Casualty, commence to repair the Building and the Premises and shall
proceed with reasonable diligence to restore the Building and Premises to
substantially the same condition as they existed immediately before such
Casualty; however, Landlord shall not be required to repair or replace any part
of the furniture, equipment, fixtures, and other improvements which may have
been placed by, or at the request of, Tenant or other occupants in the Building
or the Premises, and Landlord's obligation to repair or restore the Building or
Premises shall be limited to the extent of the insurance proceeds actually
received by Landlord for the Casualty in question.       EVENTS OF 
DEFAULT
  15.          Events of Default.  Each of the following occurrences shall
constitute an “Event of Default" by Tenant:     (a)           Tenant's failure
to pay Rent, or any other sums due from Tenant to Landlord under the Lease (or
any other lease executed by Tenant for space in the Building), within five (5)
days after written notice of such failure;           (b)           Tenant's
failure to perform, comply with, or observe any other agreement or obligation of
Tenant under this Lease (or any other lease executed by Tenant for space in the
Building) within thirty (30) days after written notice of such failure, or such
longer period as may be reasonably necessary in order to cure such default (not
to exceed 60 days), provided that Tenant has commenced such cure within the
initial 30 day period and thereafter is diligently pursuing such cure to
completion;           (c)           The filing of a petition by or against
Tenant (the term "Tenant" shall include, for the purpose of this Section 15.(c),
any guarantor of the Tenant's obligations hereunder) (i) in any bankruptcy or
other insolvency proceeding; (ii) seeking any relief under any state or federal
debtor relief law; (iii) for the appointment of a liquidator or receiver for all
or substantially all of Tenant's property or for Tenant's interest in this
Lease; or (iv) for the reorganization or modification of Tenant's capital
structure; and provided that in the case of any of the foregoing which is filed
against Tenant, the same is not dismissed within ninety (90) days after it is
filed;           (d)           The admission by Tenant that it cannot meet its
obligations as they become due or the making by Tenant of an assignment for the
benefit of its creditors; and

 
 
12

--------------------------------------------------------------------------------

 
 

    (e)           Tenant vacates all or a substantial portion of the Premises or
fails to continuously operate its business at the Premises for the Permitted use
set forth herein for seven (7) or more days without prior notification to
Landlord.       REMEDIES   16.       (a)           Landlord’s Remedies.  Upon
any Event of Default by Tenant, Landlord may, subject to any judicial process
and notice to the extent required by Title 4, Chapter 24 of the Texas Property
Code, as may be amended, in addition to all other rights and remedies afforded
Landlord hereunder or by law or equity, take any of the following actions:      
    (i)           Terminate this Lease by giving Tenant written notice thereof,
in which event, Tenant shall pay to Landlord the sum of (1) all Rent accrued
hereunder through the date of termination, (2) all amounts due under Section
15.(a), and (3) an amount equal to (A) the total Rent that Tenant would have
been required to pay for the remainder of the Term discounted to present value
at a per annum rate equal to the "Prime Rate" as published on the date this
Lease is terminated by The Wall Street Journal, Southwest Edition, in its
listing of "Money Rates", minus (B) the then present fair rental value of the
Premises for such period, similarly discounted; or          
(ii)           Terminate Tenant's right to possession of the Premises without
terminating this Lease by giving written notice thereof to Tenant, in which
event Tenant shall pay to Landlord (1) all Rent and other amounts accrued
hereunder to the date of termination of possession, (2) all amounts due from
time to time under Section 15.(a), and (3) all Rent and other sums required
hereunder to be paid by Tenant during the remainder of the Term, diminished by
any net sums thereafter received by Landlord through reletting the Premises
during such period.  Landlord shall use reasonable efforts to relet the Premises
on such terms and conditions as Landlord in its sole discretion may determine
(including a term different from the Term, rental concessions, and alterations
to, and improvement of , the Premises); however, Landlord shall not be obligated
to relet the Premises before leasing other portions of the Building.  Landlord
shall not be liable for, nor shall Tenant's obligations hereunder be diminished
because of, Landlord's failure to relet the Premises or to collect rent due for
such reletting.  Tenant shall not be entitled to the excess of any consideration
obtained by reletting over the Rent due hereunder.  Re-entry by Landlord in the
Premises shall not affect Tenant's obligations hereunder for the unexpired Term;
rather, Landlord may, from time to time, bring action against Tenant to collect
amounts due by Tenant, without the necessity of Landlord's waiting until the
expiration of the Term.  Unless Landlord delivers written notice to Tenant
expressly stating that it has elected to terminate this Lease, all actions taken
by Landlord to exclude or dispossess Tenant of the Premises shall be deemed to
be taken under this Section 16.(a)(ii).  If Landlord elects to proceed under
this Section 16.(a)(ii), it may at any time elect to terminate this Lease under
Section 16.(a)(i).

 
 
13

--------------------------------------------------------------------------------

 
 

    (iii)           Notwithstanding anything to the contrary herein, Tenant
shall not be deemed to have waived any requirements of Landlord to mitigate
damages upon an Event of Default as required by law.          
(b)           Tenant’s Remedies.           (i)           Notice and Cure.  If
Landlord should fail to perform or observe any covenant, term, provision or
condition of this Lease and such default should continue beyond a period of ten
(10) days as to a monetary default or thirty (30) days (or such longer period as
is reasonably necessary to remedy such default, provided Landlord shall
diligently pursue such remedy until such default is cured) as to a non-monetary
default, after in each instance written notice thereof is given by Tenant to
Landlord and Landlord’s Mortgagee, then, in any such event Tenant shall have the
right (but no obligation) to cure the default, and Landlord shall reimburse
Tenant for all reasonable sums expended in so curing said default.  Tenant
specifically agrees that Landlord’s Mortgagee may enter the Premises upon
reasonable notice to Tenant to cure any such default and that the cure of any
default by Landlord’s Mortgagee shall be deemed a cure by Landlord under this
Lease.           (ii)           Set-off.  If Tenant obtains a judgment against
Landlord or any assignee for any default by Landlord under this Lease and (i)
Tenant provided Landlord’s Mortgagee notice and opportunity to cure as described
in Section 16(b)(i) above, (ii) said judgment is final and all rights of appeal
have been exercised or have expired, and (iii) such judgment remains unsatisfied
upon thirty (30) days written notice thereof to Landlord’s Mortgagee, Tenant may
set off such judgment against Rent.      
PAYMENT;
NON-WAIVER
  17.       (a)           Payment.  Upon any Event of Default by Tenant, Tenant
shall  pay to Landlord all costs incurred by Landlord (including court costs and
reasonable attorney's fees and expenses) in (1) obtaining possession of the
Premises, (2) removing and storing Tenant's or any other occupant's property,
(3) repairing, restoring, altering, remodeling, or otherwise putting the
Premises into condition acceptable to a new tenant, (4) if Tenant is
dispossessed of the Premises and this Lease is not terminated, reletting all or
any part of the Premises (including brokerage commissions, cost of tenant finish
work, and other costs incidental to such reletting), (5) performing Tenant's
obligations which Tenant failed to perform, and (6) enforcing, or advising
Landlord of, its rights, remedies, and recourses arising out of the Event of
Default.           (b)           No Waiver. Acceptance or payment of Rent
following any Event of Default shall not waive any rights regarding such Event
of Default.  No waiver by any party of any violation or breach of any of the
terms contained herein shall waive any rights regarding any future violation of
such term or violation of any other term.

 
 
14

--------------------------------------------------------------------------------

 
 

LANDLORD'S
LIEN
  18.         In addition to the statutory landlord's lien, Tenant grants to
Landlord, to secure performance of Tenant's obligations hereunder, a security
interest in all equipment fixtures, furniture, improvements, and other personal
property of Tenant now or hereafter situated on the Premises, and all proceeds
therefrom (the "Collateral"), and the Collateral shall not be removed from the
Premises without the consent of Landlord until all obligations of Tenant have
been fully performed.  Upon the occurrence of an Event of Default, Landlord may,
in addition to all other remedies, without notice or demand except as provided
below, exercise the rights afforded a secured party under the Uniform Commercial
Code of the State in which the Building is located (the "UCC").  In connection
with any public or private sale under the UCC, Landlord shall give Tenant five
(5)days' prior written notice of the time and place of any public sale of the
Collateral or of the time after which any private sale or other intended
disposition thereof is to be made, which is agreed to be a reasonable notice of
such sale or other disposition.  Tenant grants to Landlord a  power of attorney
to execute and file any financing statement or other instrument necessary to
perfect Landlord's security interest under this Section 18, which power is
coupled with an interest and shall be irrevocable during the Term.  Landlord may
also file a copy of this Lease as a financing statement to perfect its security
interest in the Collateral.  Notwithstanding the foregoing, Landlord shall
subordinate its landlord’s lien, upon such terms as are reasonably acceptable to
Landlord, to any bona fide third party financing obtained by Tenant.      
SURRENDER OF
PREMISES
  19.        No act by Landlord shall be deemed an acceptance of a surrender of
the Premises, and no agreement to accept a surrender of the Premises shall be
valid unless the same is made in writing and signed by Landlord.  At the
expiration or termination of this Lease, subject to Landlord’s obligation to
maintain the Building, Tenant shall deliver to Landlord the Premises with all
improvements located thereon in good repair and condition, reasonable wear and
tear (and condemnation and fire or other casualty damage not caused by Tenant,
as to which Sections 13 and 14 shall control) excepted, and shall deliver to
Landlord all keys and/or access cards to the Premises.  Provided that Tenant has
performed all of its obligations hereunder, Tenant may remove all unattached
trade fixtures, furniture, and personal property placed in the Premises by
Tenant (but Tenant shall not remove any such item which was paid for, in whole
or in part, by Landlord).  Additionally, Tenant may remove such additional items
as Landlord may have agreed.  Tenant shall repair all damage caused by removal
of any items.  All items not so removed shall be deemed to have been abandoned
by Tenant and may be appropriated, sold, stored, destroyed, or otherwise
disposed of by Landlord without notice to Tenant and without any obligation to
account for such items.  Tenant upon surrender of the Premises shall be required
to remove any above-ceiling telecommunication wiring installed for Tenant’s use
in the Premises at Tenant’s expense. The provisions of this Section 19 shall
survive the end of the Term.       HOLDING OVER   20.         If Tenant fails to
vacate the Premises at the end of the Term, then Tenant shall be a tenant at
will and, in addition to all other damages and remedies to which Landlord may be
entitled for such holding over, Tenant shall pay, in addition to the other Rent,
a daily Basic Rental equal to the greater of (a) 150% of the daily  Basic Rental
payable during the last month of the Term, or (b) the then prevailing market
rental rate for leases then being entered into for similar space in Comparable
Buildings.

 
 
15

--------------------------------------------------------------------------------

 
 
CERTAIN RIGHTS
RESERVED BY
LANDLORD
  21.         Provided that the exercise of such rights does not unreasonably
interfere with Tenant's occupancy of the Premises, and upon reasonable advance
notice provided by Landlord to Tenant (except in case of emergency), Landlord
shall have the following rights:           (a)           to decorate and to make
inspections, repairs, alterations, additions, changes, or improvements, whether
structural or otherwise, in and about the Building, or any part thereof; for
such purposes, to enter upon the Premises and, during the continuance of any
such work, to temporarily close doors, entryways, public space, and corridors in
the Building; to interrupt or temporarily suspend Building services and
facilities (Landlord shall use reasonable efforts to complete any work requiring
the suspension of Building services and facilities during off-business hours
when reasonably and commercially practicable to do so); and to change the
arrangement and location of entrances or passageways, doors, and doorways,
corridors, elevators, stairs, restrooms, or other public parts of the Building;
          (b)           to take such reasonable measures as Landlord deems
advisable for the security of the Building and its occupants, including without
limitation searching all items entering or leaving the Building; evacuating the
Building for cause, suspected cause, or for  drill purposes; temporarily denying
access to the Building; and closing the Building after normal business hours and
on Saturdays, Sundays, and holidays, subject, however, to Tenant's right to
enter when the Building is closed after normal business hours under such
reasonable regulations as Landlord may prescribe from time to time which may
include by way of example, but not of limitation, that persons entering or
leaving the Building, whether or not  during normal business hours, identify
themselves to a security officer by registration or otherwise and that such
persons establish their right to enter or leave the Building;          
(c)           to change the name by which the Building is designated; and      
    (d)           upon reasonable advance notice, to enter the Premises during
Tenant’s regular business hours (or at any time when accompanied by a
representative of Tenant) to show the Premises to prospective purchasers,
lenders, or  prospective tenants.       SUBSTITUTION
SPACE
  22.       (a)           From time to time during  the  Term,  Landlord
may  substitute  for the Premises other comparable space that has an area at
least equal but not greater than 105% of  that of the Premises and is located in
the Building or in any Comparable Buildings owned or managed by Landlord or an
affiliate of Landlord (the "Substitution Space");

 
 
16

--------------------------------------------------------------------------------

 
 

    (b)           If Landlord exercises such right by giving Tenant notice
thereof ("Substitution Notice") at least 60 days before the effective date of
such substitution, then (1) the description of the Premises shall be replaced by
the description of the Substitution Space; and (2) all of the terms and
conditions of this Lease shall apply to the Substitution Space.  The effective
date of such substitution (the "Substitution Effective Date") shall be the date
specified in the Substitution Notice or, if Landlord is required to perform
tenant finish work to the Substitution Space under Section 22.(c), then the date
on which Landlord substantially completes such tenant finish work.  If Landlord
is delayed in performing the tenant finish work by Tenant's actions (either by
Tenant's change in plans and specifications for such work or otherwise), then
the Substitution Effective Date shall not be extended and Tenant shall pay Rent
for the Substitution Space beginning on the date specified in the Substitution
Notice;           (c)           Tenant may either (i) accept possession of the
Substitution Space in its "as is" condition as of the Substitution Effective
Date or (ii) require Landlord to alter the Substitution Space in the same manner
as the Premises were altered or were to be altered or (iii) Tenant may deliver
written notice to Landlord of Tenant's election to terminate this Lease
(“Tenant’s Termination Notice”) within ten (10) days after Landlord delivers
notice to Tenant of the exercise of Landlord’s relocation right, in which case
this Lease shall terminate on the fortieth (40th) day (the “Accelerated
Termination Date”) after the date Tenant’s Termination Notice is delivered to
Landlord.  Time is of the essence with respect to Landlord’s and Tenant’s
obligations under this Section.  After the Accelerated Termination Date, Tenant
shall no longer have any rights (including the right of possession) in the
Premises, and Landlord and Tenant shall be released of all further obligations,
covenants and agreements accruing under the Lease with respect to the Premises
after the Accelerated Termination Date.  Notwithstanding the foregoing, in no
event shall Landlord or Tenant be released from any of its obligations,
covenants and agreements relating to the Premises which accrue under the Lease
prior to the Accelerated Termination Date including, without limitation,
Tenant’s obligation to pay Rent with respect to the Premises for the period
prior to the Accelerated Termination Date in accordance with the provisions of
this Lease (including, without limitation, the obligation to pay Basic Rental,
Excess, Tenant’s Proportionate Share of Electrical Costs and all additional
rental due under the Lease with respect to such period), and Landlord’s
obligation to refund to Tenant any overpayment of Rent (including Basic Rental,
Excess, Tenant’s Proportionate Share of Electrical Costs and all additional
rental due under the Lease) with respect to the Premises.             Tenant
shall deliver to Landlord written notice of its election within ten (10) days
after the Substitution Notice has been delivered to Tenant.  If Tenant fails to
timely deliver notice of its election or if an Event of Default then exists,
then Tenant shall be deemed to have elected to accept possession of the
Substitution Space in its "as is" condition.  If Tenant timely elects to require
Landlord to alter the Substitution Space, then (1) notwithstanding Section
22.(b), if the then unexpired balance of the Term is less than three years, then
the Term shall be extended so that it continues for three years from the
Substitution Effective Date, and (2) Tenant shall continue to occupy the
Premises (upon all of the terms of this Lease) until the Substitution Effective
Date;

 
 
17

--------------------------------------------------------------------------------

 
 

    (d)           Tenant shall move from the Premises into the Substitution
Space and shall surrender possession of the Premises as provided in Section 19
by the Substitution Effective Date.  If Tenant occupies the Premises after the
Substitution Effective Date, then Tenant's occupancy of the Premises shall be a
tenancy at will (and, without limiting all other rights and remedies available
to Landlord, including instituting a forcible detainer suit), Tenant shall pay
Basic Rental for the Premises as provided in Section 20 and all other Rent due
therefor until such occupancy ends; such amounts shall be in addition to the
Rent due for the Substitution Space; and           (e)           If Landlord
exercises its substitution right, then Landlord shall reimburse Tenant for
Tenant's reasonable out-of-pocket expenses for moving Tenant's furniture,
equipment, supplies and telephone equipment from the Premises to the
Substitution Space and for reprinting Tenant's stationery of the same quality
and quantity of Tenant's stationery supply on hand immediately prior to
Landlord's notice to Tenant of the exercise of this relocation right.  If the
Substitution Space contains more square footage than the Premises, and if the
Premises were carpeted, Landlord shall supply and install an equal amount of
carpeting of the same or equivalent quality and color.       MISCELLANEOUS  
23.       (a)           Landlord Transfer.  Landlord may transfer, in whole or
in part, the Project and any of its rights under this Lease.  If Landlord
assigns its rights under this Lease and such assignee assumes Landlord’s
obligations hereunder, then Landlord shall thereby be released from any further
obligations hereunder.           (b)           Landlord's Liability.  The
liability of Landlord to Tenant for any default by Landlord under the terms of
this Lease shall be limited to Tenant's actual direct, but not consequential,
damages therefor and shall be recoverable from the interest of Landlord in the
Project (including any rents, profits, or other proceeds therefrom), and
Landlord shall not be personally liable for any deficiency.  This section shall
not be deemed to limit or deny any remedies which Tenant may have in the event
of default by Landlord hereunder which do not involve the personal liability of
Landlord.           (c)           Force Majeure. Other than for Tenant's
monetary obligations under this Lease and obligations which can be cured by the
payment of money (e.g., maintaining insurance), whenever a period of time is
herein prescribed for action to be taken by either party hereto, such party
shall not be liable or responsible for, and there shall be excluded from the
computation for any such period of time, any delays due to strikes, riots, acts
of God, shortages of labor or materials, war, governmental laws, regulations, or
restrictions, or any other causes of any kind whatsoever which are beyond the
control of such party.

 
 
18

--------------------------------------------------------------------------------

 
 

    (d)           Brokerage.  Landlord and Tenant each warrant to the other that
it has not dealt with any broker or agent in connection with the negotiation or
execution of this Lease, other than Billingsley Property Services, Inc. and
Studley, Inc. whose commissions shall be paid by Landlord.  Tenant and Landlord
shall each indemnify the other against all costs, expenses, attorneys' fees, and
other liability for commissions or other compensation claimed by any broker or
agent claiming the same by, through, or under the indemnifying party.          
(e)           Estoppel Certificates.  From time to time, either Landlord or
Tenant shall furnish, within ten (10) business days after request therefor, a
signed certificate confirming and containing such factual certifications and
representations as to this Lease as the requesting party may reasonably request.
          (f)           Notices. All notices and other communications given
pursuant to this Lease shall be in writing and shall be (1) mailed by first
class, United States Mail, postage prepaid, certified, with return receipt
requested, and addressed to the parties hereto at the address specified in the
Basic Lease Information, (2) hand delivered to the intended address, or (3) sent
by prepaid telegram, cable, facsimile transmission, or telex followed by a
confirmatory letter.  Notice sent by certified mail, postage prepaid, shall be
effective three business days after being deposited in the United States Mail;
all other notices shall be effective upon delivery to the address of the
addressee.  The parties hereto may change their addresses by giving notice
thereof to the other in conformity with this provision.          
(g)           Separability.  If any clause or provision of this Lease is
illegal, invalid, or unenforceable under present or future laws, then the
remainder of this Lease shall not be affected thereby and in lieu of such clause
or provision, there shall be added as a part of this Lease a clause or provision
as similar in terms to such illegal, invalid, or unenforceable clause or
provision as may be possible and be legal, valid, and enforceable.          
(h)           Amendments; and Binding Effect.  This Lease may not be amended
except by instrument in writing signed by Landlord and Tenant.  No provision of
this Lease shall be deemed to have been waived by Landlord or Tenant unless such
waiver is in writing signed by Landlord or Tenant, and no custom or practice
which may evolve between the parties in the administration of the terms hereof
shall waive or diminish the right of Landlord or Tenant to insist upon the
performance by Landlord or Tenant in strict accordance with the terms
hereof.  The terms and conditions contained in this Lease shall inure to the
benefit of and be binding upon the parties hereto, and upon their respective
successors in interest and legal representatives, except as otherwise herein
expressly provided.  This Lease is for the sole benefit of Landlord and Tenant,
and, other than Landlord's Mortgagee, no third party shall be deemed a third
party beneficiary hereof.

 
 
19

--------------------------------------------------------------------------------

 
 

    (i)           Quiet Enjoyment.  Provided Tenant has performed all of the
terms and conditions of this Lease to be performed by Tenant, Tenant shall
peaceably and quietly hold and enjoy the Premises for the Term, without
hindrance from Landlord or any party claiming by, through, or under Landlord,
subject to the terms and conditions of this Lease.           (j)           Joint
and Several Liability.  If there is more than one Tenant, then the obligations
hereunder imposed upon Tenant shall be joint and several.  If there is a
guarantor of Tenant's obligations hereunder, then the obligations hereunder
imposed upon Tenant shall be the joint and several obligations of Tenant and
such guarantor, and Landlord need not first proceed against Tenant before
proceeding against such guarantor nor shall any such guarantor be released from
its guaranty for any reason whatsoever.           (k)           Captions.  The
captions contained in this Lease are for convenience of reference only, and do
not limit or enlarge the terms and conditions of this Lease.          
(l)           No Merger.  There shall be no merger of the leasehold estate
hereby created with the fee estate in the Premises or any part thereof if the
same person acquires or holds, directly or indirectly, this Lease or any
interest in this Lease and the fee estate in the leasehold Premises or any
interest in such fee estate.           (m)           No Offer. The submission of
this Lease to Tenant shall not be construed as an offer, nor shall Tenant have
any rights under this Lease unless Landlord executes a copy of this Lease and
delivers it to Tenant.           (n)           Exhibits.  The following exhibits
hereto are incorporated herein by this reference:          
Exhibit A - Outline of Premises
Exhibit A-1 - Legal Description of the Land
Exhibit B - Building Rules and Regulations
Exhibit C - Operating Expenses
Exhibit D - Tenant Finish Work:  Allowance
Exhibit D-1 - Shell Construction
Exhibit E - Renewal Option
Exhibit F - Parking
Exhibit G - Janitorial Specifications
Exhibit H - Signage Criteria
          (o)           Entire Agreement.  This Lease constitutes the entire
agreement between Landlord and Tenant regarding the subject matter hereof and
supersedes all oral statements and prior writings relating thereto.  Except for
those set forth in this Lease, no representations, warranties, or agreements
have been made by Landlord or Tenant to the other with respect to this Lease or
the obligations of Landlord or Tenant in connection therewith.

 
 
20

--------------------------------------------------------------------------------

 
 

    (p)           Past Due Rent. Tenant shall pay interest on all past-due rent
from the date due until paid at the maximum lawful rate.  In no event, however,
shall the charges permitted under this Section 23.(p) or elsewhere in this
Lease, to the extent they are considered to be interest under applicable Law,
exceed the maximum lawful rate of interest.          
(q)           Representations and Warranties.  Landlord and Tenant each
represent and warrant that the person executing this Lease on its behalf is
acting in his or her capacity as an officer or partner, as applicable, with due
authorization and authority to bind Landlord or Tenant, as applicable, to this
Lease.  Landlord represents and warrants that it has good title to the Project
so to fully and properly lease the Premises to Tenant as provided
herein.   Landlord represents and warrants that the Project conforms in all
material respects to all applicable laws, ordinances, rules and regulations
generally applicable to commercial office buildings in Plano, Texas, as of the
date hereof.  Further, Landlord represents and warrants that, to Landlord’s
knowledge, the Project contains no hazardous substances as currently defined
under applicable law, except those used in the operation of the Building and
which are being used in compliance with applicable law.  Other than any express
warranties contained herein, neither Landlord nor Tenant make any implied
warranties of any kind or nature, and the parties hereby waive any claims upon
any such implied warranties.

 


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]
 
 
21

--------------------------------------------------------------------------------

 
 
DATED as of the date first above written.
 

 
LANDLORD:
           
ARI – INTERNATIONAL BUSINESS PARK, LLC, ARI- IBP 1, LLC, ARI - IBP 2, LLC, ARI -
IBP 3, LLC, ARI - IBP 4, LLC, ARI - IBP 5, LLC, ARI - IBP 6, LLC, ARI - IBP 7,
LLC, ARI - IBP 8, LLC, ARI - IBP 9, LLC,ARI - IBP 11, LLC, ARI - IBP 12, LLC,
each a Delaware limited liability company
           
By:
Billingsley Property Services, Inc.,
a Texas corporation
as Agent
 

 
 

    By:    /s/ Joel M. Overton, Jr.       Name:    Joel M. Overton, Jr.      
Title:      Senior Vice President  

 
 

  TENANT:            
REACHLOCAL, INCORPORATED,
a Texas corporation
                    By: /s/ Ross G. Landsbaum     Name:   Ross G. Landsbaum    
Title:     CFO  

 
 
22

--------------------------------------------------------------------------------

 
 
EXHIBIT A


OUTLINE OF THE PREMISES


[a1.jpg]



 
A-1

--------------------------------------------------------------------------------

 


EXHIBIT A-1
LEGAL DESCRIPTION OF THE LAND
 
[a2.jpg]
 
 
A-2

--------------------------------------------------------------------------------

 
 
EXHIBIT B


BUILDING RULES AND REGULATIONS
 
The following rules and regulations shall apply to the Project and the
appurtenances thereto:


1.           Sidewalks, doorways, vestibules, halls, stairways, and other
similar areas shall not be obstructed by tenants or used by any tenant for
purposes other than ingress and egress to and from their respective leased
premises and for going from one to another part of the Building.


2.           Plumbing, fixtures and appliances shall be used only for the
purposes for which designed, and no sweepings, rubbish, rags or other unsuitable
material shall be thrown or deposited therein.  Damage resulting to any such
fixtures or appliances from misuse by a tenant or its agents, employees or
invitees, shall be paid by such tenant.


3.           No signs, advertisements or notices shall be painted or affixed on
or to any windows or doors or other part of the Building without the prior
written consent of Landlord.  No nails, hooks or screws (other than those which
are necessary to hang paintings, prints, pictures, or other similar items on the
Premises' interior walls) shall be driven or inserted in any part of the
Building except by Building maintenance personnel.  No curtains or other window
treatments shall be placed between the glass and any Building standard window
treatments.


4.           Landlord shall provide and maintain an alphabetical directory for
all tenants in the main lobby of the Building.


5.           Landlord shall provide all door locks in each tenant's leased
premises, at the cost of such tenant, and no tenant shall place any additional
door locks in its leased premises without Landlord's prior written
consent.  Landlord shall furnish to each tenant three keys to such tenant's
leased premises free of charge, with additional keys provided at such tenant's
cost, and no tenant shall make a duplicate thereof.  Security Building access
cards shall be provided by Landlord to tenants after receipt of a $10.00 deposit
per card.


6.           Movement in or out of the Building of furniture or office
equipment, or dispatch or receipt by tenants of any bulky material, merchandise
or materials which require use of elevators or stairways, or movement through
the Building entrances or lobby, shall be conducted so not to unreasonably
interfere with the use of the Building by Landlord and other tenants, and if
reasonably required by Landlord, under its supervision and control.  Tenant
assumes all risks of and shall be liable for all damage to articles moved and
injury to persons or public engaged or not engaged in such movement, including
equipment, property and personnel of Landlord if damaged or injured as a result
of acts in connection with carrying out this service for such tenant.


7.           All damage to the Building caused by the installation, placement,
or removal of any property of a tenant, or done by a tenant's property while in
the Building, shall be repaired at the expense of such tenant.  No tenant shall
be liable for any damage resulting solely from the weight of any items placed in
the Building by such tenant provided such items do not, in the aggregate, exceed
the building weight loads specified by Landlord.
 
 
B-1

--------------------------------------------------------------------------------

 


8.           Corridor doors, when not in use, shall be kept closed.  Nothing
shall be swept or thrown into the corridors, halls, elevator shafts or
stairways.  No birds or animals other than animals assisting the disabled shall
be brought into or kept in, on or about any tenant's leased premises.  No
portion of any tenant's leased premises shall at any time be used or occupied as
sleeping or lodging quarters.


9.           Tenant shall cooperate with Landlord's employees in keeping the
Building and its leased premises neat and clean.  Tenants shall not employ any
person for the purpose of such cleaning other than the Building's cleaning and
maintenance personnel.


10.           To ensure orderly operation of the Building, no ice, mineral or
other water, towels, newspapers, etc. shall be delivered to any leased area
except by persons approved by Landlord.


11.           Tenant shall not make or permit any improper, objectionable or
unpleasant noises or odors in the Building or otherwise interfere in any way
with other tenants or persons having business with them.


12.           No machinery of any kind (other than normal office equipment)
shall be operated by any tenant on its leased area without Landlord's prior
written consent, nor shall any tenant use or keep in the Building any flammable
or explosive fluid or substance not approved in writing in advance by Landlord.


13.           Landlord will not be responsible for lost or stolen personal
property, money or jewelry from tenant's leased premises or public or common
areas regardless of whether such loss occurs when the area is locked against
entry or not.


14.           In the event any vending machines are maintained in the Building
for common use by all tenants, no vending or dispensing machines of any kind may
be maintained in any leased premises without the prior written permission of
Landlord, which consent shall not be unreasonably delayed, withheld or
conditioned.  Any vending machines contained in any leased premises shall be for
the sole use of the applicable tenant, its employees and guests.


15.           All mail chutes located in the Building shall be available for use
by Landlord and all tenants of the Building according to the rules of the United
States Postal Service.


16.           No smoking of any type is permitted in any portion of the
Building, including any portion thereof leased by tenants.  Landlord shall
designate smoking areas outside of the Building.


17.           No firearms or weapons of any type are permitted upon the Land or
within the Project.


18.           While at the Project, Tenant, its employees, agents and guests
shall behave in a manner consistent with that expected in a Class A office
building located in North Dallas.
 
 
B-2

--------------------------------------------------------------------------------

 


19.           Tenant shall notify Landlord before holding an event in a common
area of the Project or serving alcohol.


20.           In order to maintain and operate the parking areas in an orderly
manner, Landlord reserves the right to establish any reasonable system of
parking monitoring, including the issuance of vehicle identification stickers,
and all persons parking in the parking areas shall comply with such
system.  Tenant and Tenant’s employees shall park their cars only in those
portions of the parking areas that are from time to time designated for that
purpose by Landlord.  Landlord shall have the right from time to time to
relocate parking areas within the Project for use by Tenant.  Tenant shall
furnish in writing the make, model, color and state automobile license number
(automobile license numbers to be submitted on a yearly basis) assigned to
Tenant’s cars within thirty (30) days after taking possession of the Premises
and shall thereafter notify Landlord in writing of any changes within five (5)
days.  In the event Tenant or its employees, agents or licensees fail to park
their cars in the parking areas so designated from time to time by Landlord,
then any requirements in the Lease regarding prior notice to Tenant or the
expiration of any grace period, or both, shall not apply and Landlord at its
option shall have the following right and option, but only after first placing
one prior written notice of violation on vehicles that are parked in violation
of these parking rules and regulations, to tow such vehicles away each at
Tenant’s or the vehicle owner’s cost and expense.  Parking areas shall be used
only for parking vehicles no longer than full-size passenger automobiles, SUV’s
or ½ ton pick-up trucks.  The maintenance, washing, waxing or cleaning of
vehicles in the parking structure or elsewhere in the Project is
prohibited.  Such parking use as is herein provided is intended merely as a
license only and no bailment is intended or shall be created hereby.


21.           Tenant shall provide Landlord forty-eight (48) hour notice if it
intends to operate any form of shuttle or bus service (whether on a recurring
basis or for a one-time special event).  In order to maintain and operate the
parking areas in an orderly manner and provide for the safety of the tenants,
Landlord reserves the right to designate drop-off and pick-up locations and
traffic flow patterns.
 
 
B-3

--------------------------------------------------------------------------------

 
 
EXHIBIT C


OPERATING EXPENSES


1.           Tenant shall pay from time to time an amount (the “Excess”)
calculated by multiplying (a) the amount by which the Basic Cost (defined
below), divided by the Total Rentable Square Feet, exceeds 2010 actual Basic
Costs (the “Expense Stop”), by (b) the Rentable Square Feet.  The Excess may be
calculated and collected annually in arrears on a calendar year basis and, in
such event, shall be due within thirty (30) days after Landlord furnishes to
Tenant a written statement (the “Annual Operating Statement”) reflecting the
Basic Cost for the calendar year (as may be adjusted as provided herein) and
calculating the Excess, if any.  Said statement shall be furnished by April 1
immediately following the applicable calendar year, or as soon thereafter as
practicable.  Alternatively, Excess may be estimated and collected monthly and
then reconciled against Basic Costs at calendar year end.  In such event,
Landlord shall make and notify Tenant of its good faith estimate of the Excess
for the applicable calendar year (or part thereof), whereafter, Tenant shall pay
to Landlord, in advance on the first day of each calendar month of such year (or
part thereof), an amount equal to the estimated Excess divided by 12 (or such
lesser number of months as applicable).  From time to time during any calendar
year, Landlord may re-estimate the Excess for that calendar year and the monthly
installments of Excess payable by Tenant shall be adjusted accordingly so that,
by the end of the calendar year in question, Tenant shall have paid the full
Excess as estimated by Landlord for such year.  The Basic Cost (other than the
first year in which the Building is occupied) and Expense Stop shall be prorated
for any portion of the Term which is less than a full calendar year.


2.           The term "Basic Cost" shall mean all expenses and disbursements of
every kind (subject to the limitations set forth below) which Landlord incurs,
pays or becomes obligated to pay in connection with the ownership, operation,
and maintenance of the Project (including the associated parking facilities),
determined in accordance with generally accepted federal income tax basis
accounting principles consistently applied, including but not limited to the
following:


(a)           Wages and salaries of all employees engaged on-site in the Project
in the operation, repair, replacement, maintenance, landscaping and security of
the Project, including taxes, insurance and benefits relating thereto, such
costs to be allocated based on the relative rentable square footage of the
buildings directly managed by these personnel if they are providing services to
multiple buildings;


(b)           All supplies and materials used in the operation, maintenance,
landscaping, repair, replacement, and security of the Project;


(c)           Annual cost of all capital improvements made to the Project which
although capital in nature can reasonably be expected to reduce the normal
operating costs of the Project, as well as all capital improvements made in
order to comply with any law hereafter promulgated by any governmental
authority, as amortized over the useful economic life of such improvements as
determined in accordance with generally accepted federal income tax basis
accounting principles consistently applied;
 
 
C-1

--------------------------------------------------------------------------------

 


(d)           Cost of all utilities, other than the cost of utilities paid
directly by Tenant or actually reimbursed to Landlord by Tenant or other
Building tenants (including Tenant under Section 4 (b) of the Lease);


(e)           Cost of any insurance or insurance related expense applicable to
the Project and Landlord's personal property used in connection therewith;


(f)           All taxes and assessments and governmental charges whether
federal, state, county or municipal, and whether they be by taxing or management
districts or authorities presently taxing  or by others, subsequently created or
otherwise, and any other taxes and assessments attributable to the Project (or
its operation),  excluding, however, federal and state taxes on income
(collectively, "Taxes") (and Landlord shall make reasonable and diligent
efforts, as deemed necessary or appropriate in Landlord’s reasonable discretion,
to contest property valuations and otherwise minimize Taxes which may include
retaining a tax consultant to assist in determining the fair tax valuation of
the Project and protesting any unfair valuations, with all associated costs
being a Basic Cost).  Notwithstanding the above, if the present method of
taxation changes so that in lieu of the whole or any part of any Taxes levied on
the Project, there is levied on Landlord a capital tax directly on the rents
received therefrom or a franchise tax, assessment, or charge based, in whole or
in part, upon such rents for the Building, then all such taxes, assessments, or
charges, or the part thereof so based, shall be deemed to be included within the
term "Taxes" for the purposes hereof;


(g)           Cost of repairs, replacements, and general maintenance of the
Project, other than replacement  of the roof, foundation and exterior walls of
the Building;


(h)           Cost of service or maintenance contracts with independent
contractors for the operation, maintenance, landscaping, repair, replacement, or
security of the Project (including, without limitation, alarm service, window
cleaning, and elevator maintenance);


(i)           A management fee, which may be paid to Landlord or any affiliates
thereof, as a percentage of the gross scheduled rent of the Building;


(j)           Costs for landscaping and maintaining the medians within the Park,
such costs to be allocated based on a fraction of which the numerator is the
linear footage of frontage of the Project to International Parkway and the
denominator which is the total linear footage of frontage in the Park bounded by
the medians;


(k)           Security for the Project, such costs to be allocated to each
building based on relative rentable square footage when multiple buildings are
covered by one contract; and


(l)           A pro rata portion of the salary and benefits (including taxes and
insurance) of the employees located off-site at Landlord’s corporate offices
providing services to the Project, such costs to be allocated among all
buildings managed by such employees based on rentable square footage.
 
 
C-2

--------------------------------------------------------------------------------

 


Any Basic Cost incurred in connection with any work performed, or services
provided, to or for the benefit of one or more of the buildings located in the
office park of which the Project is a part and commonly referred to as the
International Business Park shall be allocated between all such buildings,
including the Building, on a per square foot of rentable area basis.


There are specifically excluded from the definition of the term "Basic Cost"
costs (1) for capital improvements made to the Project, other than capital
improvements described in Section 2.(c) above and except for items which, though
capital for accounting purposes, are properly considered maintenance and repair
items, such as painting of common areas, replacement of carpet in elevator
lobbies, and the like;  (2) for repair, replacements and general maintenance
paid by proceeds of insurance or by Tenant or other third parties, and
alterations attributable solely to tenants of the Building other than
Tenant;  (3) for interest, amortization or other payments on loans to
Landlord;  (4) for depreciation of the Building;  (5) for leasing
commissions;  (6) for legal expenses, other than those incurred for the general
benefit of the Building's tenants (e.g., tax disputes);  (7)  for renovating or
otherwise improving space for occupants of the Building or vacant space in the
Building;  (8) for correcting defects in the construction of the Building;  (9)
for overtime or other expenses of Landlord in curing defaults or performing work
expressly provided in this Lease to be borne at Landlord's expense;  (10) for
federal income taxes imposed on or measured by the income of Landlord from the
operation of the Project;  (11) repairs or replacements necessitated by
Landlord’s gross negligence or willful misconduct; (12) amounts reimbursed to
Landlord pursuant to any warranty or by any other tenant or third party; (13)
reserves for future expenses;   (14) late charges or penalties incurred as a
result of Landlord’s failure to pay any bills or charges when due; (15) general
overhead of Landlord (not including any goods or services used or provided
directly for the benefit of the Project); (16) amounts incurred to remediate any
hazardous substances as defined by applicable environmental law unless caused in
whole or in part by Tenant, its officers, employees, agents, contractors or
customers; and (17) for rent or other payment due under any ground lease for any
or all the Land.


3.           The Annual Operating Expense Statement shall include a statement of
Landlord's actual Basic Cost for the previous year adjusted as provided in
Section 4 of this Exhibit.  If Tenant has paid estimated Excess and the Annual
Operating Expense Statement reveals that Tenant paid more for Basic Cost than
the actual Excess in the year for which such statement was prepared, then
Landlord shall credit or reimburse Tenant for such excess within thirty (30)
days after delivery of the Annual Operating Expense Statement; conversely, if
Tenant paid less than the actual Excess, then Tenant shall pay Landlord such
deficiency within thirty (30) days after delivery of the Annual Operating
Expense Statement.


 
4.
With respect to any calendar year or partial calendar year in which the Building
is not occupied to the extent of 95% of the rentable area thereof, the Variable
Basic Costs (defined below) for such period shall, for the purposes hereof, be
increased to the amount which would have been incurred had the Building been
occupied to the extent of 95% of the rentable area thereof.  As used herein,
“Variable Basic Costs” means any Basic Cost that is variable in correlation with
the level of occupancy of the Building.



5.      Landlord shall maintain books and records reflecting the Basic Costs in
accordance with sound accounting and management practices.  Within 120 days
after the end of each calendar year, Landlord shall deliver to Tenant a
statement of the Operating Costs, which shall include a computation of the
Additional Rent.  Upon receipt of the statement of Operating Costs, Tenant, at
its expense, shall have the right, upon one hundred thirty 30) days written
notice to Landlord, to audit or cause to be audited the financial records for
the Project (including, without limitation, Landlord’s paid tax receipts) for
the period reflected in such statement.  Such audit must be completed during
normal business hours in the property manager’s office or other location
designated by Landlord and within one hundred eighty (180) days of Tenant’s
receipt of such statement.  Landlord shall credit any overpayment determined by
the final approved audit report against the next Basic Rent due and owing by
Tenant or, if no further Rent is due, refund such overpayment directly to Tenant
within thirty (30) days of determination.  Likewise, Tenant shall pay Landlord
any underpayment determined by the final approved audit report within thirty
(30) days of determination.  The foregoing obligations shall survive the
Expiration Date.

 
 
C-3

--------------------------------------------------------------------------------

 
 

EXHIBIT D


TENANT FINISH-WORK: ALLOWANCE


1.              Landlord shall finish out the Premises according to the Space
Plan attached to this Exhibit D-2 (the “Space Plan”) and the Scope of Work
attached as Exhibit D-3 (the “Scope of Work”), meaning that Landlord shall
construct, at Landlord’s sole cost and expense, all of the improvements to the
Premises shown or described on Exhibit D-2 and/or Exhibit D-3 (the “Initial
Improvements”).  Notwithstanding anything herein to the contrary, all leasehold
improvements in the Premises including existing leasehold improvements made
prior to the execution of this Lease and Initial Improvements shall be
constructed in good and workman like condition as of the Commencement Date of
the Lease. The Initial Improvements shall include all items necessary to make
the Premises be in compliance with all federal, state, county and municipals
laws, ordinances, including but not limited to, the Americans with Disabilities
Act, in effect as of the Commencement Date.  Landlord shall deliver the Premises
to Tenant in good, vacant, broom clean condition, with all Building Systems in
good working order.  Notwithstanding the foregoing to the contrary, the costs
associated with the sidelights depicted on the Space Plan (including the
installation thereof) shall be borne by Tenant.  Once the final costs of such
sidelights has been determined, Landlord and Tenant shall enter into an
amendment to this Lease whereby the amount of abated rent to which Tenant is
entitled as set forth in the Basic Lease Information shall be reduced by an
amount equal to the costs of such sidelights.
 
2.              Landlord shall diligently construct the Initial Improvements to
the Premises in accordance with the Scope of Work and the Space Plan, and
deliver possession of the Premises to Tenant upon completion of the Initial
Improvements.  As used herein, the term “Tenant Delay” shall mean any actual
delay in the Substantial Completion of the Initial Improvements specified in a
written notice to Tenant delivered by Landlord within one (1) business day after
the occurrence of such delay (a “Tenant Delay Notice”) due to (a) any change by
Tenant to the Scope of Work, (b) any material specification by Tenant of
materials or installations which were not included in the Scope of Work or the
Space Plan and which, because of long lead-time requirements or shortage of
supply/availability, will actually delay Substantial Completion of the Initial
Improvements, (c) any other delay otherwise caused by Tenant or any Tenant Party
being in possession of the Premises or not performing any express requirement of
Tenant under the terms of this Lease after Landlord’s written request therefor
or any interference by Tenant or any Tenant Party with Landlord’s or its
contractor’s, subcontractor’s, employee’s or agent’s construction activities in
connection with the Project.  For purposes of determining the Commencement Date,
the Substantial Completion date shall be accelerated by one (1) day for each day
of Tenant Delay specified in a Tenant Delay Notice.  As soon as the Initial
Improvements have been substantially completed, subject to any remaining items
which do not materially interfere with or prevent Tenant from occupying and
using the Premises for the permitted uses (i.e., punch-list items), and a
certificate of occupancy or its equivalent for the Premises has been obtained
(“Substantial Completion”), Landlord shall notify Tenant in writing that the
Premises are ready for occupancy.  Within ten (10) days thereafter, Tenant shall
submit to Landlord in writing a punch list of items needing completion or
correction.  Landlord shall use commercially reasonable efforts to complete such
items within thirty (30) days after it receives such notice. Landlord shall
allow changes to the Scope of Work and the Space Plan.  If Tenant requests any
change to the Scope of Work or the Space Plan, Tenant shall submit a written
change order to Landlord and Landlord shall promptly thereafter deliver to
Tenant a written notice specifying all additional costs in designing and
constructing the Initial Improvements as a result of such change order (taking
into account any cost savings attributable to such change order or prior change
orders) and Tenant shall either pay to Landlord such specified additional costs
or revoke such change order.
 
 
D-1

--------------------------------------------------------------------------------

 
 
3.             Subject to the terms and conditions of this Paragraph 3, Tenant
shall have the non-exclusive right to enter the Premises and the Property during
the two (2) weeks preceding the anticipated Commencement Date, for the sole
purpose of installing computer systems and telephone equipment.  All such work
will comply with all governmental rules and regulations, and will be coordinated
with Landlord and Landlord’s contractor.  Prior to any such entry Tenant shall
deliver to Landlord evidence that the insurance required under Section 10 of the
Lease has been obtained.  Any such early entry by Tenant shall be on the terms
of the Lease, but no Rent shall accrue until the Commencement Date occurs.  All
such activities conducted by Tenant or any other Tenant Party and any such
system, improvements or equipment so installed by Tenant or any Tenant Party,
shall be at Tenant’s sole risk and expense and Landlord shall have no liability
therefor. Tenant shall conduct its activities in the Premises so as not to
interfere with Landlord's construction activities, and in the event Tenant or
any Tenant Party, interferes with Landlord's construction activities any delay
resulting therefrom shall constitute a "Tenant Delay".
 
4.             Tenant shall have the benefit of all warranties (full assigned as
necessary) with respect to the Premises and the Initial Improvements.


5.             Landlord shall provide an “open book” accounting policy with
respect to the cost of the Initial Improvements and in connection with any
requested changes to the Space Plan or the Scope of Work so that Tenant may
review the costs of such Initial Improvements and substantiate the application
of the Change Order Allowance and Landlord’s determination of the aggregate cost
of any change order requested by Tenant.


6.             As part of the construction services provided by Landlord
hereunder, the Landlord will, at no cost to Tenant, (i) contract with the
selected general contractor, (ii) manage the construction of the Initial
Improvements, (iii) act as liaison between Tenant, the general contractor and
the designer, and (iv) coordinate the relationship between the construction of
the Initial Improvements, the Building, and the Building Systems.



 
 
D-2

--------------------------------------------------------------------------------

 
 

EXHIBIT D-1


SHELL CONSTRUCTION


Building Structure:


Structural System
Steel columns, beams & joists
First Floor Construction
4" slab on grade over 2' select fill; 3,000 psi
Second Floor Construction
3" concrete on metal deck over bar joists
Roof Construction
3-ply built up asphalt, over R-19 insulation on metal deck over bar joists
Design Loads (Corridors)
100 lb/sf live load
Design Loads (Office Areas and Mezzanine)
50 lb/sf live load + 20 lb/sf partitions
Typical Structural Bay
30'x30'
Building Exterior
8" thick concrete tilt-wall panels; 5/8" drywall taped;
  3-5/8" studs & R-13 batt insulation
Windows
10'x10' typical openings, vision glass from 30" AFF to 10' AFF/spandrel above
Window Frames
4-1/2" deep frames, flush front glazed, Kynar finished
Window Coverings
1" Horizontal Blinds
Curtain Wall
8" deep frames, front glazed, Kynar finished
Glass
1" insulating glass, evergreen, w/16% reflective stainless steel coating
Floor-to-Floor Height
15'
Ceiling Height
10'
Elevator Size & Capacity
Hydraulic, 5'8"x 8'5", 5,000 lb. capacity
Exit Stair Floors
Carpet
Exit Stair Walls & Ceilings
Painted Drywall
Ceiling System
Beveled tegular edge grid stacked on floor, USG Eclipse tile, white, stacked
Lobby Floor
Stone Tile
Lobby Walls & Ceiling
Painted Drywall, panelized with reveals
Lobby Stair
Painted Steel, with maple and cherry veneer screen panels
Lobby Stair Carpet
Carpet Runner
Corridor
Floor Carpet
Corridor Walls
Vinyl Wall Covering & Cove Base @ corridor side only
Corridor Ceiling
2x4 Lay-in, including light fixtures, HVAC & life safety devices
Toilet Rooms/Fixtures (Mens-North)
2; each with 2 toilets (1 HC), 2 urinals, 2 lavatories
Toilet Rooms/Fixtures (Mens-South)
2; each with 2 toilets (1 HC), 2 urinals, 2 lavatories
Toilet Rooms/Fixtures (Womens-North)
2; each with 4 toilets (1 HC), 3 lavatories
Toilet Rooms/Fixtures (Womens-South)
2; each with 5 toilets (1 HC), 3 lavatories
Toilet Room Floors
Stone Tile
Toilet Room Walls
Ceramic Tile on wet walls; Vinyl Wall Covering elsewhere
Toilet Room Countertops
Granite at lavatories, Plastic Laminate elsewhere
Toilet Partitions
Plastic Laminate
Janitor’s Closets
4
Drinking Fountains
8 (4 HC)

 
 
D-3

--------------------------------------------------------------------------------

 
 
Building Mechanical Systems:


HVAC
3; 130 ton Packaged Rooftop Units supplying Variable Air Volume
Distribution
Medium pressure ductwork in place
Terminal Units
Provided at common areas only
Control System
Stand-Alone Electrical
Diffusers
Provided at common areas only


Building Fire Protection / Life Safety:


Sprinklers
Fully Sprinklered Throughout, w/heads turned up
Head Spacing
Complies with NFPA 13
Fire Alarm System
Intelligent Addressable w/capacity for tenant connections at each floor
Alarm Devices
Visual/Audible Strobes in all common areas


Building Electrical System:


Electrical Service
TU Pad Mount transformer, 277/480 Volt 3-phase, 2000A
Electrical Design (Total)
14 Watts/sf
Electrical Design (Lighting & Power)
8 Watts/sf
Panels Provided (High Voltage)
1 @ 277/480 Volt energized panel for each building quadrant
Panels Provided (Low Voltage)
1 @ 120 Volt energized panel for each building quadrant
Panel Sizes Provided
High Voltage 400A, Low Voltage 225 A fed by a 45KVA transformer (each panel)
Building Standard Lighting
3-Lamp 18-Cell Parabolic Fluorescent, stacked on floor for lay-in ceiling
  (initial lamps included)
Fixture Ratio
1 Fixture / 100 rsf
Accent Lighting at Lobby
Compact Fluorescent Downlights
Parking Area Lighting
Metal Halide pole-mount, with Architectural enclosures
Entry Plaza Lighting
Metal Halide Bollards, at both main entrances

 
 
Unless a particular specification is stated herein or in the Lease, all
construction and finish items shall be of a type determined by Landlord as
standard for the Building.

 
 
D-4

--------------------------------------------------------------------------------

 
 

EXHIBIT D-2


SPACE PLAN


[d1.jpg]


 
 
D-5

--------------------------------------------------------------------------------

 
 Exhibit 10.37

EXHIBIT D-3
SCOPE OF WORK


[d2.jpg]
 
 
 
D-6

--------------------------------------------------------------------------------

 

[d3.jpg]
 
 
 
D-7

--------------------------------------------------------------------------------

 
 
[d4.jpg]
 
 
 
D-8

--------------------------------------------------------------------------------

 
 
EXHIBIT E


RENEWAL OPTION


1.           Provided no Event of Default exists and Tenant is occupying the
entire Premises at the time of such election, Tenant may renew this Lease for
one (1) additional period of three (3) years on the same terms provided in this
Lease (except as set forth below), by delivering written notice of the exercise
thereof to Landlord not later than nine (9) months before the expiration of the
initial Term.  On or before the expiration of the initial Term, Landlord and
Tenant shall execute an amendment to this Lease extending the Term on the same
terms provided in this Lease, except as follows:


(a)           The Basic Rental payable for each month during each such extended
Term shall be as provided below;


(b)           Tenant shall have no further renewal options unless expressly
granted by Landlord in writing;  and


(c)           Landlord shall lease to Tenant the Premises in their then-current
condition, and Landlord shall not provide to Tenant any allowances (e.g., moving
allowance, construction allowance, and the like) or other tenant inducements.


2.           Basic Rental during the extended Term shall be equal to the then
prevailing market rate for leases then being renewed or for new leases of second
generation space then being entered into of equivalent quality, size, utility
and location in Comparable Buildings, with the length of the extended Term, the
credit standing of the Tenant, and any tenant inducements (e.g., tenant
improvement allowance) taken into account.


3.           Tenant's rights under this Exhibit shall terminate if (a) this
Lease or Tenant's right to possession of the Premises is terminated, (b) Tenant
wrongfully assigns any of its interest in this Lease or wrongfully sublets any
portion of the Premises, or (c) Tenant fails to timely exercise its option under
this Exhibit, time being of the essence with respect to Tenant's exercise
thereof.



 
 
E-1

--------------------------------------------------------------------------------

 

EXHIBIT F


PARKING


Landlord shall provide and Tenant shall be permitted the non-exclusive use of
one parking space for every 250 square feet of Rentable Square Feet during the
initial Term at no cost.  Such parking shall be located in the parking area
associated with the Project (the "Parking Area") and shall be unassigned.



 
 
F-1

--------------------------------------------------------------------------------

 

EXHIBIT G


JANITORIAL SPECIFICATIONS


1.             JANITORIAL SERVICE SPECIFICATIONS FOR TENANT SUITES, COMMON AREAS
ON TENANT-OCCUPIED FLOORS AND TENANT COMPUTER ROOMS.


Services listed below shall be provided in a manner that is consistent with the
operation of Comparable Buildings.


 
A.
Nightly Services



 
i.
All surface areas, desks, file cabinets, counter tops, book shelves, credenzas,
computer screens and other equipment will be dusted.  Desk tops will be wiped
down but no papers will be moved.

 
ii.
All glass top desks, glass doors, partitions, light switches and walls will be
spot cleaned to remove smudges and fingerprints.

 
iii.
All carpeted areas will be vacuumed.  All hard surface floors will be swept with
a dust mop then damp mopped.

 
iv.
All trash receptacles and ash urns (exterior) will be emptied and
cleaned.  Liners will be changed whenever necessary.  Trash/recycle will be
taken to the designated areas for trash removal.

 
v.
All stairwells will be vacuumed and swept as well as dusted.

 
vi.
The elevator will be vacuumed and fingerprints removed from wall surfaces.

 
vii.
All kitchen countertops, tables and cupboard doors in break rooms will be
cleaned and disinfected.  Hand prints and smudges will be removed from the
exterior of the refrigerator as well as any other appliances. Sinks and other
chrome areas will be cleaned and polished.

 
viii.
All fixtures and appliances in the restrooms will be cleaned and sanitized.  All
chrome and mirrors will be cleaned and polished.

 
ix.
All commodes and urinals will be cleaned with a germicidal disinfectant.  The
use of an emulsion bowl cleaner will be used whenever necessary.

 
x.
Restroom floors will be cleaned using a germicidal disinfectant.

 
 
B.
Weekly Services

 
i.
All pictures and door frames will be dusted.

 
ii.
Partitions and walls in the restrooms will be completely wiped down with a
germicidal disinfectant, unless needed more frequently (in which event, any
costs associated with such additional service shall be at Tenant's sole cost and
expense).

 
iii.
All VCT floors will be buffed and carpets will be spot cleaned where needed.

 
 
C.
Monthly Services

 
i.
All mini-blinds and A/C vents will be dusted.

 
ii.
Sanitize all telephones.

 
iii.
Clean entire interior glass partitions and doors.

 
iv.
All VCT floors will be waxed (more often as necessary) and baseboards polished.

 
 
D.
Annual/Biannual Services

 
i.
The interior of all exterior windows will be cleaned at least once per year, and
the exterior of all exterior windows will be cleaned at least twice per year.








 
 
G-1

--------------------------------------------------------------------------------

 

EXHIBIT H


SIGNAGE CRITERIA




SIGN CRITERIA


General: The purpose of these sign criteria is to create a graphic environment
that expresses a distinctive identity for the Tenant in a way that is compatible
with other signs on this and future buildings.  Graphics should project quality,
professionalism and a positive business image.  Lettering shall be well
proportioned and its proper spacing and legibility are important
considerations.  The names, logos or decals of manufacturers or installers shall
not be visible except for information (if any) required by governing
authorities.


Rights to Signage and Location: Each tenant may have identification on the
building directory, corridor mounted sign provided by the Landlord indicating
the tenant’s name and suite number and other tenant signage including tenant
logos and trade marks installed on the tenant’s glass door or sidelight, subject
to the prior approval of the Landlord and installed at tenant’s
expense.  Requests for additional tenant identification or non-standard signage
will be reviewed by the Landlord.  The Landlord reserves the right to reject
requests for additional or non-standard tenant signage without qualification.


Exterior building-mounted and site monument-mounted space is reserved for the
three largest tenants as identified in each lease agreement.  Location rights
for signage on the building and ground-mounted monuments will be determined by
the Landlord based on lease size.  Sign locations facing International Parkway
and placement of graphics on monument signs will be reserved for tenants leasing
larger spaces.


Signage Requirements: The following requirements apply to the design of your
sign; however, in all cases, written approval must be obtained from the Landlord
prior to the manufacture or installation of any signage.  The Landlord reserves
the sole right to make all determinations concerning interpretation of this sign
policy.


Written approval by the Landlord and conformance with these criteria does not
imply conformance with any applicable sign ordinances.  The signage
subcontractor is responsible for verifying with local authorities to ensure
compliance with all applicable codes and ordinances.  All permits and approvals
are to be forwarded to the Landlord prior to sign fabrication.


Prior to awarding a contract for fabrication and installation, the Tenant is
required to submit three (3) sets of drawings for final review and approval to:


 
Billingsley Development Corporation

 
4100 International Parkway

 
Suite 1100

 
Carrollton, Texas 75007



Specific submittal requirements appear under each signage type.


 
 
H-1

--------------------------------------------------------------------------------

 
Disallowed Signage:  The following signage is not allowed:
1           Secondary entry signs.
2           Roof signs or box signs.
3           Cloth signs.
4           Exposed seam tubing.
5           Animated or moving components.
6           Intermittent or flashing illumination.
7           Iridescent painted signs.
8           Letters mounted or painted on illuminated panels.
9           Signs or letters painted directly on any surface except as herein
provided.



10         Temporary Signage.


B           Sign Type Specifications


Site Monument Signs: Subject to the terms and conditions of the Lease and as
stipulated in this section, monument signs shall conform to Exhibit M and the
following criteria:


 
Submittal to Landlord: Tenant submittals shall include an elevation of the
monument sign, drawn to a minimum scale of 1/4" = 1'-0".  Drawing shall indicate
the type, color and thickness of materials, finish and mounting.  Tenant’s sign
contractor shall first visit the site to verify existing conditions prior to
preparation of submittal.



 
Signage Design: At single-tenant buildings, signs shall be ten inch (10") high
metal letters with black baked-on gloss finish, in Universe 67 font.  At
multi-tenant buildings, signs shall be 6" high metal letters with black baked-on
gloss finish, in Universe 67 font.  All letters shall be upper case.  Logos in
addition to signage must be approved in advance by the Landlord.



Exterior Building Mounted Signage: Subject to the terms and conditions of the
Lease and as stipulated in this section, building mounted signage shall conform
to Exhibit N and the following criteria:


 
Submittal to Landlord: Tenant submittals shall include an elevation of the
affected building facade and proposed sign, drawn to a minimum scale of 1/4" =
1'-0".  Drawings must include a cross-section showing electrical connections and
proposed methods of attachment to building.  Drawing shall indicate the type,
color, thickness and type of materials, finish used on return and type of
illumination.  Tenant’s sign contractor shall visit the site to verify existing
conditions prior to preparation of shop drawings and to obtain information
needed to prepare these submittals.



 
Signage Design: Any letter style (block or script) may be used, subject to
approval of the Landlord.  Upper and lower case letters are permitted.  Landlord
will have final review over height increases for script letters.  Proposed logos
in addition to signage must be approved by the Landlord.  Logos must be in
proportion to the height of parapet and lettering and in same color as
signage.  Box type signs are not permitted.

 


 
 
H-2

--------------------------------------------------------------------------------

 
 
Sign Construction: Exterior building mounted signs shall be internally
illuminated acrylic faced individual letters mechanically attached to the
non-glass portion of the building face.  Letters shall appear black when not
illuminated, white when illuminated.  Letters shall be constructed of 1/8” thick
Rohm & Haas Plexiglass (color #3063) faces with minimum .063 gauge aluminum
returns and minimum .080 gauge aluminum backs.  Aluminum joints are to be fully
welded.  Mechanical joining is not allowed.  No armor plate or wood may be used
in the manufactured returns.  Returns are to be painted flat black.  The trim
cap is to be one inch (1") flat black “Jewel Lite.”


Signage Size/Length/Area: Height of letters shall not exceed thirty inches
(30").  Multiple rows of lettering are not to exceed thirty inches (30") in
height including spaces between rows.  The minimum letter size is twelve inches
(12").  The individual letter depth is six inches (6") minimum, or as required
to diffuse neon stroke for uniform appearance.  The maximum allowable signage
length and area will be determined by the Landlord.


Illumination and Wiring: All signs must be UL labeled and be installed according
to all applicable codes and the National Electrical Code.  Lamps shall be 15mm
and 30mm, 6500 degree white neon tubing.  Quantity and placement of neon shall
be adequate to provide uniform lighting across the entire width and length of
each letter.  Transformers and secondary wiring are to be concealed behind
parapets or within the ceiling plenum.  Electrical power shall be brought to the
required location at Tenant’s sole expense.  Conduit, wiring and similar
components shall not be visible from the ground.  Final electrical connection of
sign to transformer box must be performed by a licensed electrician approved by
Landlord.  Timer controls for all signs are to be set per Landlord requirements.


Signage Installation: Letters are to be located on the building as determined by
the Landlord.  Attachment of the sign is to be made using non-corrosive
mechanical fasteners into nominal 8” thick reinforced concrete tilt-wall
panels.  Tenant will be responsible for all damage to the building incurred
during sign installation or removal.  Upon removal of the sign, the Tenant will
be responsible for repair and refinishing of all affected building surfaces.


Interior Signs: Interior signs identifying fixed building elements, suite
numbers and a building directory identifying tenant names and suite numbers will
be provided by the Landlord. Tenant Identification signs (Tenant name, logo) for
suite entries are to be provided by each tenant.  Sign size and location shall
comply with all local codes and ordinances, as well as ADA/TAS.  Shell Building
Interior signage comprises:


 
1
Building directory (lobby)

 
2 
Tenant suite number identification

 
3 
Stair identification

 
4 
Restroom identification

 
5 
Mechanical spaces

 
6 
Emergency egress directions



 
 
H-3

--------------------------------------------------------------------------------

 
Tenant signs within the lease space are allowed, and will be provided by
tenant.  Size, color and configuration shall be compatible with the building
standard graphics.  Content of the signs shall be at the tenant’s option subject
to approval by the Landlord.


 
Interior Signage Design and Construction:



Building Directory comprises a 24” X 30” thermoplastic plate with raised
Universe 65 text.  Tenant name and suite numbers are silk-screened onto
thermoplastic plate.


Tenant Suite Identification signs are 6” x 6” thermoplastic plate, with a coated
background, and black faced raised text.  Text is Universe 65.  Braille
characters are raised and coated to match the sign color.


Stair, Restroom, Mechanical and Emergency Egress Identification signs are 4” x
6” thick thermoplastic plate, and black faced raised text.  Text is Universe
65.  Braille characters are raised magnesium.  Raised black pictograms are
provided for Men’s Room, Women’s Room, and Stairs.


 
Tenant Identification Signage: Tenant Identification signs may be of any letter
style or design, provided they are sized and located according to the following
requirements.



 
Submittal to Landlord: Submittals for Tenant Identification shall include a
dimensioned elevation of the sign and the affected surrounding architectural
elements (doors, glass etc.) drawn to a minimum 1/4" = 1'-0" scale.  Drawing
shall indicate the type, color and thickness of sign materials and the proposed
mounting method.  Tenant shall submit a sample of all sign materials in the
finishes and colors specified on the drawings.  All such signs shall be mounted
on glass doors or glass sidelights.  Sign submittals shall include samples of
the glass if other than clear glass.  Tenant’s sign contractor shall visit the
site to verify existing conditions prior to preparation of shop drawings.



Signage Design and Construction: Signs may be text or graphic designs or a
combination of both, subject to the size and placement requirements outlined
below.  Signs may be of any building standard sign material and color or other
materials and colors subject to written approval from the Landlord.  Signs may
not be constructed of wood or any combustible material.  Signs located on glass,
is restricted to painted, vinyl or screened lettering or graphics placed on the
tenant side of the glass, and not projecting more than 1/32” from the glass
surface.  Illuminated Tenant Identification signage is prohibited.


 
Signage Size: No Tenant Identification sign may exceed twenty-four inches (24”)
high maximum, forty-eight inches (48”) wide maximum and four (4) square feet in
area, as defined by a rectangle surrounding a regularly shaped sign, or as
defined in the case of an irregularly shaped sign by a rectilinear perimeter of
not more than eight (8) straight lines enclosing the extreme limits of any
figure or character.

 
 

 
Signage Placement: Tenant Identification signage is restricted to the following
two locations:



1
Glass on tenant door (all tenant doors are to be glass)



2
Glass on tenant entry sidelight (all tenant entries are to include glass
sidelight – space permitting.


 
 
H-4

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO LEASE
 
 
THIS FIRST AMENDMENT TO LEASE (this “First Amendment”) is made and entered into
as of June 7, 2010 (the “Effective Date”), by and between ARI-INTERNATIONAL
BUSINESS PARK, LLC, ARI-IBP 1, LLC, ARI-IBP 2, LLC, ARI-IBP 3, LLC, ARI-IBP 4,
LLC, ARI-IBP 5, LLC, ARI-IBP 6, LLC, ARI-IBP 7, LLC, ARI-IBP 8, LLC, ARI-IBP 9,
LLC, ARI-IBP 11, LLC and ARI-IBP 12, LLC, each a Delaware limited liability
company (“Landlord”) acting by and through Billingsley Property Services, Inc.,
as agent for Landlord, and REACHLOCAL, INCORPORATED, a Delaware corporation
(“Tenant”).
 
WITNESSETH:


WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated
February 2, 2010 (the “Original Lease”), with respect to certain office space
more particularly described therein (the “Original Premises”) known as Suite
1200 of the office building (the “Building”) whose street address is 6504
International Parkway, Plano, Texas 75093; and


WHEREAS, Landlord and Tenant now desire to amend the Lease to, among other
things, expand the Premises under the terms and conditions set forth herein.
 
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Landlord and Tenant
hereby agree as follows:


 
1.
Defined Terms.  The capitalized terms used herein and not otherwise defined
herein shall have the same meaning as ascribed thereto in the Lease.



 
2.
Expansion Premises.  Commencing on September 1, 2010 (the “Expansion Date”), the
Premises shall be automatically expanded to include approximately ten thousand
eight hundred twenty (10,820) square feet of rentable area known as Suite 1000
of the Building, as shown on Exhibit A attached hereto and made a part hereof
(the “Expansion Premises”).  As of the Expansion Date, the total square feet of
rentable area in the Premises shall be approximately eighteen thousand one
hundred fourteen (18,114) square feet.



The Expansion Premises shall be added to and become part of the Premises on the
Expansion Date for all purposes of the Lease without any further action on
behalf of Landlord or Tenant and shall be subject to all of the terms and
conditions of the Lease applicable to the Premises, including, without
limitation, Tenant’s obligation to pay Basic Rental, Tenant’s share of
Electrical Costs, Excess (if any), and all other sums that Tenant may owe to
Landlord in accordance with the Lease, subject to the modifications contained in
this First Amendment.
 
 

FIRST AMENDMENT TO LEASE AGREEMENT Page 1           

 
 

--------------------------------------------------------------------------------

 
 
 
3.
Lease Term for the Expansion Premises.  The lease term for the Expansion
Premises shall commence upon the Expansion Date and shall expire as to the
Expansion Premises on the date upon which the Lease expires as to the Original
Premises (January 31, 2014).



 
4.
Condition of the Expansion Premises.  Tenant has made a complete examination and
inspection of the Expansion Premises and accepts the same in its current
condition, as-is, without recourse to Landlord, and Landlord shall have no
obligation to complete any improvements to the Expansion Premises, or pay any
allowances or costs applicable thereto, except for those items specifically
listed on Exhibit B attached hereto and made a part hereof.  ADDITIONALLY,
LANDLORD MAKES NO WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE LEASEHOLD
IMPROVEMENTS IN THE EXPANSION PREMISES.  ALL IMPLIED WARRANTIES WITH RESPECT
THERETO, INCLUDING BUT NOT LIMITED TO THOSE OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE, ARE EXPRESSLY NEGATED AND WAIVED.



 
5.
Basic Rent.  Commencing on the Expansion Date, the Basic Rental for the entire
Premises shall be the following amounts for the following periods of time:

 
Dates
Annual Rate per Rentable Square Feet
Basic Monthly Rental
Commencement Date - 12/31/11
$17.50
$26,416.25
1/1/12 - 12/31/12
$18.00
$27,171.00
1/1/13 - 12/31/13
$18.50
$27,925.75
1/1/14 - 1/31/14
$19.00
$28,680.50

 
As provided in the Basic Rental provision in the Basic Lease Information of the
Lease, Basic Rental shall be conditionally abated for the entire Premises until
December 31, 2010.
 
 
6.
Tenant’s Proportionate Share.  As of the Expansion Date, the definition of
“Tenant’s Proportionate Share” in the Basic Lease Information of the Lease shall
be amended to replace the reference to “6.8595%” with “17.0350%”.

 
 

FIRST AMENDMENT TO LEASE AGREEMENT Page 2           

 
 

--------------------------------------------------------------------------------

 
 
 
7.
Furniture.  Landlord hereby conveys to Tenant, and Tenant hereby accepts from
Landlord, the furniture in the Premises belonging to Landlord and more
particularly described on Exhibit C attached hereto and made a part hereof (the
"Furniture") for a purchase price of One and No/100 Dollar ($1.00).



TENANT UNDERSTANDS AND AGREES THAT THE FURNITURE IS BEING SOLD AND CONVEYED "AS
IS", "WHERE IS", "WITH ALL FAULTS" THAT MAY EXIST AS OF THE EFFECTIVE DATE, AND
WITH ANY AND ALL LATENT AND PATENT DEFECTS.  LANDLORD SPECIFICALLY DISCLAIMS ANY
AND ALL WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS OR IMPLIED, INCLUDING
WITHOUT LIMITATION THE WARRANTIES OF MERCHANTABILITY OR FITNESS FOR PARTICULAR
PURPOSE WITH RESPECT TO THE FURNITURE AND TENANT HEREBY EXPRESSLY WAIVES ANY
IMPLIED COVENANTS, WARRANTIES OF ANY KIND OR CHARACTER WHATSOEVER WITH RESPECT
TO THE FURNITURE, ITS CONDITION IN COMPLIANCE WITH LAWS, INCOME TO BE DERIVED
THERE FROM, OR EXPENSES TO BE INCURRED WITH RESPECT THERETO, THE OBLIGATIONS,
RESPONSIBILITIES OR LIABILITIES RELATING TO THE FURNITURE, OR ANY OTHER MATTER
OR THING RELATING TO OR AFFECTING THE FURNITURE.


 
8.
Brokerage Commissions.  Except for the commission payable to Peloton Real Estate
Partners and Studley, Inc. (collectively, the "Brokers"), which commission is
governed by separate agreement by and between Landlord and each Broker, Tenant
hereby warrants and represents that it has not dealt with any other brokers or
intermediaries entitled to any compensation in connection with this First
Amendment.  Except for Brokers, Landlord hereby warrants and represents to
Tenant that it has not dealt with any brokers or intermediaries entitled to any
compensation in connection with this First Amendment.  Each party hereby
indemnifies the other party against any and all liabilities, costs and expenses
resulting from a breach by the indemnifying party of the foregoing
representation.  The obligations set forth in this Paragraph 8 shall survive any
termination of the Lease.

 
 
9.
Conflict.  In the event any of the terms of the Lease conflict with the terms of
this First Amendment, the terms of this First Amendment shall control.  Except
as amended hereby, all terms and conditions of the Lease shall remain in full
force and effect, and Landlord and Tenant hereby ratify and confirm the Lease as
amended hereby.  The Lease, as amended herein, constitutes the entire agreement
between the parties hereto and no further modification of the Lease shall be
binding unless evidenced by an agreement in writing signed by Landlord and
Tenant.

 
 
10.
Counterparts.  This First Amendment may be executed in any number of identical
counterparts each of which shall be deemed to be an original and all, when taken
together, shall constitute one and the same instrument.

 
 

FIRST AMENDMENT TO LEASE AGREEMENT Page 3          

 
 

--------------------------------------------------------------------------------

 
 
EXECUTED on the Effective Date set forth above.
 

 
LANDLORD:
         
ARI-INTERNATIONAL BUSINESS PARK, LLC, ARI-IBP 1, LLC, ARI-IBP 2, LLC, ARI-IBP 3,
LLC, ARI-IBP 4, LLC, ARI-IBP 5, LLC, ARI-IBP 6, LLC, ARI-IBP-7, LLC, ARI-IBP 8,
LLC, ARI-IBP 9, LLC, ARI-IBP 11, LLC, ARI-IBP 12, LLC,
   
each a Delaware limited liability company
         
 
By:
Billingsley Property Services, Inc.,      
a Texas corporation,
     
as Agent
 

 


 
By:
/s/ Joel M. Overton, Jr.     Name: Joel M. Overton, Jr.     Title: Senior Vice
President  

 
 

 
TENANT:
         
REACHLOCAL, INCORPORATED,
   
a Delaware corporation
         

 
 
By:
/s/ Ross G. Landsbaum     Name: Ross G. Landsbaum     Title: CFO  

 
 

SIGNATURE PAGE TO FIRST AMENDMENT Page 4           

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
The Expansion Premises
 
[firstexpansion.jpg]
 
 
EXHIBIT A, The Expansion Premises (Solo Page)
    

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Landlord’s Work
 
Reach Local
6504 International Parkway, Suite 1000
Pricing/Construction Scope of Work
5/10/10
Page of 4
 
Project Scope
 
q
10,820 rsf of renovated office interior construction

q
Modify existing HVAC system.

q
Existing tenants in adjacent spaces (beside and below). Normal working hours 7
AM to 7 PM (M-F) except for noisy work which must be performed after hours.
Overtime weekday and weekends as required to meet schedule, but are not
anticipated.

q
All permits by GC

q
Asbestos survey and Energy compliance for permit by Tenant

q
Substantial completion September 1,2010.

q
Keying by A-1 Locksmiths under GC contract

q
HVAC Test and Balance and Testing under GC Contract

 
Demolition
 
 
q
Demo and modify all existing interior walls and millwork and remove to
accommodate new construction room F. See attached as built for demo walls.

 
q
Remove built in reception desk at room A.

 
q
Demo telephone carrels room D.

 
q
Demo 2 front conference rooms and movable panel wall room C.

 
q
Demo west wall millwork in room B

 
q
Remove 2 doors into kitchen from room E.

 
q
Demo east wall covering at window wall.

 
Drywall/Acoustical
 
q
New Drywall Interior Partition – 10’-0” height, 2 1/2“x22 ga stl studs @ 24”
o.c. w/ 5/8” gypsum board each side as shown on plan.

q
Add wall patch at existing window between room A & B.

q
Patch and Repair existing ceiling due to demolition and new construction room F
and C.

q
New construction at Room F to include new IT room with 4x8 backboard.

 
 
EXHIBIT B, Landlord’s Work
Page B-1         

 
 

--------------------------------------------------------------------------------

 
 
Reach Local
6504 International Parkway, Suite 1000
Pricing/Construction Scope of Work
5/10/10
Page 2 of 4
 
Doors/Frames/Hardware
 
q
New Herculite door and sidelight with Transom at front entry.

 
Card Key Security
 
q
By Tenant.

 
Paint & Wallcovering
 
q
All new walls are light texture and standard eggshell finish paint. Color TBD.

 
Flooring
 
q
Install new carpet to match existing at affected areas. Room F to receive carpet
to match existing in room C. Allowance not to exceed $20.00 sy installed. Color
and style to be determined.

 
Specialties
 
 
q
Relocate electric screen and switch from east wall to west wall.

 
Millwork
 
q
Existing to remain, ensure doors and drawers are all operational  in current
condition.

 
Blinds                      
 
q
Modify/Replace/Repair as needed due to new construction.

 
Fire Protection
 
q
Modify and add building fire sprinkler drops to accommodate the lease plan.

q
Remove any unnecessary smoke detectors in suite

 
 
EXHIBIT B, Landlord’s Work
Page B-2         

 
 

--------------------------------------------------------------------------------

 
 
Reach Local
6504 International Parkway, Suite 1000
Pricing/Construction Scope of Work
5/10/10
Page 3 of 4
 
Plumbing- Kitchen Equipment
 
q
All Appliances by Tenant.

 
HVAC
 
 
q
Modify existing HVAC system. Relocate T stats as needed due to new construction.

 
q
HVAC requirements TBD for IT room.

 
Electrical
 
q
Provide and install new fluorescent light fixtures as needed due to new office
construction at Room F.

q
Place all light fixture control for lights within new demised space on switches
within the space.

q
New Server/Data: electrical needs TBD.

q
Approx 80 cubicle carrels, Approx 12 connections  wall connections for systems
furniture. Whips and cubicles provided by Tenant, connection to
floor/column/wall connections and furniture by GC.

q
Approx 12 each column/wall connections for data runs to server room from systems
furniture

 
Life Safety/Fire Alarm
 
q
Smoke detectors furnished and installed per building code requirements. Access
control devices connected to building fire alarm system per building code
requirements.

 
 
EXHIBIT B, Landlord’s Work
Page B-3         

 
 

--------------------------------------------------------------------------------

 
 
Reach Local
6504 International Parkway, Suite 1000
Pricing/Construction Scope of Work
5/10/10
Page 4 of 4
 
Miscellaneous, Adds and Exclusions
1)
Data and communications wiring, terminating devices, equipment, labor and
installation is by others.

2)
Architectural and Engineered plans, associated plan reviews, ADA reviews,
asbestos reviews are not included in this scope.

3)
Appliances in addition to Owner provided in As-is condition to be provided by
Tenant.

4)
Specifications for doors and hardware:

Door Frames:                           RACO “Classic Prestige”, or Alumax
“Falcon”, or Wilson Partitions “Projected Profile”. Clear aluminum.
 
Doors:                                3-0 x 9-0 x 1 ¾” Five-Ply solid core,
flush slab
 
Stained veneer, slip matched, stained finish to match existing.
 
Mortise Sets:                      Sargent 8100 Series, LNH Lever Trim
 
US26, Polished Chrome
 
Key:                      Yale GC keyway
 
Hinges:                      Hager, McKinney, or Stanley
 
4 ½” x 4 ½”, 5-Knuckle, non-removable pin at corridors
 
4 ½” x 4 ½”, 5-Knuckle, non-rising pin at corridors
 
US26, Polished Chrome
 
Closer:                      Yale to match existing
 
Stops:           Floor mounted stops in polished or satin stainless steel.

 
EXHIBIT B, Landlord’s Work
Page B-4        

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Furniture
 
[furniture.jpg]
 
 
EXHIBIT C, Furniture
Page C-1         

 
 

--------------------------------------------------------------------------------

 
 
SECOND AMENDMENT TO LEASE




THIS SECOND AMENDMENT TO LEASE (this “Second Amendment”) is made and entered
into as of March 23, 2011 (the “Effective Date”), by and between
ARI-INTERNATIONAL BUSINESS PARK, LLC, ARI-IBP 1, LLC, ARI-IBP 2, LLC, ARI-IBP 3,
LLC, ARI-IBP 4, LLC, ARI-IBP 5, LLC, ARI-IBP 6, LLC, ARI-IBP 7, LLC, ARI-IBP 8,
LLC, ARI-IBP 9, LLC, ARI-IBP 11, LLC and ARI-IBP 12, LLC, each a Delaware
limited liability company (“Landlord”) acting by and through Billingsley
Property Services, Inc., as agent for Landlord, and REACHLOCAL, INC., a Delaware
corporation (“Tenant”).
 
WITNESSETH:


WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated
February 2, 2010 (the “Original Lease”), with respect to certain office space
more particularly described therein (the “Original Premises”) known as Suite
1200 of the office building (the “Building”) whose street address is 6504
International Parkway, Plano, Texas 75093; and


WHEREAS, Landlord and Tenant entered into that certain First Amendment to Lease
dated June 7, 2010 (the “First Amendment”; the Original Lease, as amended by the
First Amendment is referred to herein as the “Lease”) wherein the Tenant
expanded its leased premises to include Suite 1000 of the Building, consisting
of approximately 10,820 square feet of rentable area (the “First Expansion
Premises”), thereby bringing the Total Rentable Square Feet in the Premises to
18,114;


WHEREAS, Landlord and Tenant now desire to amend the Lease to, among other
things, again expand the Premises under the terms and conditions set forth
herein.
 
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Landlord and Tenant
hereby agree as follows:


1.           Defined Terms.  The capitalized terms used herein and not otherwise
defined herein shall have the same meaning as ascribed thereto in the Lease.


2.           Expansion Premises.  Commencing on the Second Expansion Date
(defined below), the Premises shall be automatically expanded to include
approximately 16,284 square feet of rentable area known as Suite 2100 of the
Building, as shown on Exhibit A attached hereto and made a part hereof (the
“Second Expansion Premises”).  As of the Second Expansion Date, the Total
Rentable Square Feet in the Premises shall be approximately 34,398 square
feet.  The Second Expansion Premises shall be added to and become part of the
Premises on the Second Expansion Date for all purposes of the Lease without any
further action on behalf of Landlord or Tenant and shall be subject to all of
the terms and conditions of the Lease applicable to the Premises, including,
without limitation, Tenant’s obligation to pay Basic Rental, Tenant’s share of
Electrical Costs, Excess (if any), and all other sums that Tenant may owe to
Landlord in accordance with the Lease, subject to the modifications contained in
this Second Amendment.
 
 
SECOND AMENDMENT TO LEASE AGREEMENT
Page 1        

 
 

--------------------------------------------------------------------------------

 
 
3.           Second Expansion Date.  As used herein, the term “Second Expansion
Date” means the earliest of (a) the date on which Tenant occupies any portion of
the Second Expansion Premises and begins conducting business therein, (b) the
date on which the Work (as defined in Exhibit B hereto) in the Premises is
Substantially Completed (as defined in Exhibit B hereto), or (c) the date on
which the Work in the Premises would have been Substantially Completed but for
the occurrence of any Tenant Delay Days (as defined in Exhibit B
hereto).  Landlord and Tenant presently anticipate that possession of the Second
Expansion Premises will be tendered to Tenant on or about June 1, 2011 (the
“Estimated Delivery Date”).  If Landlord is unable to tender possession of the
Second Expansion Premises to Tenant by the Estimated Delivery Date, then (a) the
validity of this Second Amendment shall not be affected or impaired thereby, (b)
Landlord shall not be in default hereunder or be liable for damages therefor,
and (c) Tenant shall accept possession of the Second Expansion Premises when
Landlord tenders possession thereof to Tenant.


4.           Lease Term for the Second Expansion Premises.  The lease term for
the Second Expansion Premises shall commence upon the Second Expansion Date and
shall expire as to the Second Expansion Premises on the date upon which the
Lease expires as to the Original Premises (January 31, 2014).


5.           Condition of the Second Expansion Premises.  Tenant has made a
complete examination and inspection of the Second Expansion Premises and accepts
the same in its current condition, as-is, without recourse to Landlord;
provided, however, Landlord shall construct the Work in the Second Expansion
Premises as provided in Exhibit B hereto.


6.           Basic Rent.  Commencing on the Second Expansion Date, the Basic
Rental for the entire Premises shall be the following amounts for the following
periods of time:
 
Dates
Rentable Square Feet in the Premises
Annual Rate per Rentable Square Foot
Basic Monthly Rental
Second Expansion Date through December 31, 2011
34,398
$17.50
$50,163.75
January 1, 2012 through December 31, 2012
34,398
$18.00
$51,597.00
January 1, 2013 through December 31, 2013
34,398
$18.50
$53,030.25
January 1, 2014 through January 31, 2014
34,398
$19.00
$54,463.50

 
 
SECOND AMENDMENT TO LEASE AGREEMENT
Page 2        

 
 

--------------------------------------------------------------------------------

 
 
The schedule of Basic Rent provided in this Section 6 is independent of Tenant’s
obligations pursuant to that Temporary License Agreement dated February 1, 2011
between Landlord and Tenant (the “License Agreement”).  The License Term (as
defined in the License Agreement) shall expire upon the Second Expansion Date;
provided, however, that Tenant may remain in the Designated Premises (as defined
in the License Agreement) following the expiration of the License Term for a
period not to exceed 10 days; provided, further, that Tenant shall pay to
Landlord for each such day Tenant remains in the Designated Premises beyond the
expiration of the License Term an amount equal to $457.72, plus Licensee’s
Proportionate Share of electrical costs for the Building (as set forth in the
License Agreement) for such period.


7.           Population Density.  Landlord and Tenant agree that the population
density within the Second Expansion Premises shall at no time exceed seven
persons for each 1,000 square feet of rentable area located therein.  If the
population density within the Second Expansion Premises exceeds four persons for
each 1,000 square feet of rentable area located therein (“Building-Standard
Density”) during any calendar quarter during the lease term (other than on a
temporary basis for meetings and conferences), then Basic Rental with respect to
the Second Expansion Premises shall be increased, prospectively, as follows:


If the population density in the Second Expansion Premises is (each a “Density
Band”):
then the then-applicable Annual Rate per Rentable Square Foot in the Second
Expansion Premises shall be increased by:
which is an increase to the then-current Basic Monthly Rental due of:
greater than Building-Standard Density but less than five persons for each 1,000
square feet of rentable area
$0.30
$407.10
equal to or greater than five persons for each 1,000 square feet of rentable
area, but less than six persons for each 1,000 square feet of rentable area
$0.60
$814.20
equal to or greater than six persons for each 1,000 square feet of rentable
area, but less than or equal to seven persons for each 1,000 square feet of
rentable area
$1.90
$2,578.30



On the first day of each calendar quarter during the lease term, an officer of
Tenant shall certify in a written letter to Landlord the current population
density in the Second Expansion Premises, and, should such certification
indicate a population density therein greater than the Building-Standard
Density, then Tenant shall pay the applicable increased Basic Rental during such
calendar quarter as set forth above.  Further, Tenant shall immediately notify
Landlord if, after the first day of such calendar quarter, the population
density of the Second Expansion Premises increases such that it falls within a
higher Density Band, and, effective with such increase in the population
density, Tenant shall pay increased Basic Rental as set forth above for the
remainder of such calendar quarter.  For example, if, upon January 1, 2012, the
population density within the Second Expansion Premises is 4.5 persons per 1,000
square feet of rentable area therein, then commencing on such date, the monthly
Basic Rental due with respect to the Second Expansion Premises shall be
$24,833.10 (or, on an annualized basis, $18.30 per Rentable Square Foot
therein).  By way of further example, if, on March 1, 2012, the population
density in the Second Expansion Premises increases to 5.2 persons per 1,000
square feet of rentable area therein, then, commencing upon such date, the
monthly Basic Rental due with respect to the Second Expansion Premises shall be
$25,240.20 (or, on an annualized basis, $18.60 per Rentable Square Foot
therein).  Under no circumstances shall Tenant be entitled to a downward
adjustment of Basic Rental during the course of any calendar quarter; provided,
however, that Basic Rental may be adjusted downward based upon the population
density within the Second Expansion Premises as it exists on the first day of a
calendar quarter.  Landlord may request reasonable documentation from Tenant
substantiating Tenant’s calculation of the population density within the Second
Expansion Premises and may, in its discretion, verify such calculation using any
reasonable method.  At no time shall the population density within the Second
Expansion Premises exceed 7 persons per 1,000 square feet of rentable area
therein.  Nothing in this Paragraph 7 shall increase Landlord’s obligations
under the Lease with respect to parking.
 
 
SECOND AMENDMENT TO LEASE AGREEMENT
Page 3        

 
 

--------------------------------------------------------------------------------

 
 
8.           Tenant’s Proportionate Share.  As of the Second Expansion Date, the
Tenant’s Proportionate Share shall be 32.3490%.


9.           Operating Expenses.
 
a.           The first sentence of Section 1 of Exhibit C to the Original Lease
is hereby deleted in its entirety and replaced with the following:  “Tenant
shall pay from time to time an amount (the “Excess”) calculated by multiplying
(a) the amount by which the Basic Cost (defined below), divided by the Total
Rentable Square Feet, exceeds the 2010 actual Basic Costs per Rentable Square
Foot in the Building (the “Expense Stop”), by (b) the Rentable Square Feet in
the Premises.”


b.           The Expense Stop shall be separately calculated for the Second
Expansion Premises, based upon 2011 actual Basic Costs per Rentable Square Foot
in the Building.


10.           Brokerage Commissions.  Except for the commission payable to
Peloton Real Estate Partners, Studley, Inc., and Billingsley Property Services,
Inc. (collectively, the "Brokers"), which commission is governed by separate
agreement by and between Landlord and each Broker, Tenant hereby warrants and
represents that it has not dealt with any other brokers or intermediaries
entitled to any compensation in connection with this Second Amendment.  Except
for Brokers, Landlord hereby warrants and represents to Tenant that it has not
dealt with any brokers or intermediaries entitled to any compensation in
connection with this Second Amendment.  Each party hereby indemnifies the other
party against any and all liabilities, costs and expenses resulting from a
breach by the indemnifying party of the foregoing representation.  The
obligations set forth in this Paragraph 10 shall survive any termination of the
Lease.
 
 
SECOND AMENDMENT TO LEASE AGREEMENT
Page 4        

 
 

--------------------------------------------------------------------------------

 
 
11.           Conflict; Ratification.  In the event any of the terms of the
Lease conflict with the terms of this Second Amendment, the terms of this Second
Amendment shall control.  Except as amended hereby, all terms and conditions of
the Lease shall remain in full force and effect.  Tenant hereby ratifies and
confirms its obligations under the Lease, and represents and warrants to
Landlord that it has no defenses thereto. Additionally, Tenant further confirms
and ratifies that, as of the date hereof, (a) the Lease is and remains in good
standing and in full force and effect, (b) Tenant has no claims, counterclaims,
set-offs or defenses against Landlord arising out of the Lease or in any way
relating thereto or arising out of any other transaction between Landlord and
Tenant, and (c) except as expressly provided for in this Second Amendment, all
tenant finish-work allowances provided to Tenant under the Lease or otherwise,
if any, have been paid in full by Landlord to Tenant, and Landlord has no
further obligations with respect thereto.  The Lease, as amended herein,
constitutes the entire agreement between the parties hereto and no further
modification of the Lease shall be binding unless evidenced by an agreement in
writing signed by Landlord and Tenant.
 
12.           Counterparts.  This Second Amendment may be executed in any number
of identical counterparts each of which shall be deemed to be an original and
all, when taken together, shall constitute one and the same instrument.


 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]


 
SECOND AMENDMENT TO LEASE AGREEMENT
Page 5        

 
 

--------------------------------------------------------------------------------

 
 
EXECUTED on the Effective Date set forth above.
 

 
LANDLORD:


ARI-INTERNATIONAL BUSINESS PARK, LLC, ARI-IBP 1, LLC, ARI-IBP 2, LLC, ARI-IBP 3,
LLC, ARI-IBP 4, LLC, ARI-IBP 5, LLC, ARI-IBP 6, LLC, ARI-IBP-7, LLC, ARI-IBP 8,
LLC, ARI-IBP 9, LLC, ARI-IBP 11, LLC, ARI-IBP 12, LLC,
each a Delaware limited liability company
           
By:
Billingsley Property Services, Inc.,
a Texas corporation,
as Agent
 
              By: /s/ Kenneth D. Mabry       Name: Kenneth D. Mabry       Title:
Sr. Vice President  

 
 
 


 

 
TENANT:


REACHLOCAL, INC.,
a Delaware corporation
 
              By: /s/ Ross G. Landsbaum       Name: Ross G. Landsbaum      
Title: CFO  

 
 
SIGNATURE PAGE TO SECOND AMENDMENT
Page 6        

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
The Second Expansion Premises
 
[secondexpansion.jpg]
 
 
EXHIBIT A, The Expansion Premises (Solo Page)
 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
TENANT FINISH-WORK: ALLOWANCE
(Landlord Performs the Work)
 
1.           Acceptance of Premises.  Except as set forth in this Exhibit,
Tenant accepts the Second Expansion Premises in their “AS-IS” condition on the
date that this Second Amendment is entered into; provided, however, that,
following the surrender of the Second Expansion Premises by the tenant currently
in possession thereof, Landlord shall cause the Second Expansion Premises to be
returned to broom-clean condition.
 
2.           Space Plans.
 
(a)           Preparation and Delivery.  On or before the tenth day following
the date of this Second Amendment (such earlier date is referred to herein as
the “Space Plans Delivery Deadline”), Tenant shall deliver to Landlord a space
plan prepared by a design consultant reasonably acceptable to Landlord (the
“Architect”) depicting improvements to be installed in the Original Premises,
the First Expansion Premises, or the Second Expansion Premises (the “Space
Plans”).
 
(b)           Approval Process.  Landlord shall notify Tenant whether it
approves of the submitted Space Plans within five business days after Tenant’s
submission thereof.  If Landlord disapproves of such Space Plans, then Landlord
shall notify Tenant thereof specifying in reasonable detail the reasons for such
disapproval, in which case Tenant shall, within three business days after such
notice, revise such Space Plans in accordance with Landlord’s objections and
submit to Landlord for its review and approval.  Landlord shall notify Tenant in
writing whether it approves of the resubmitted Space Plans within three business
days after its receipt thereof.  This process shall be repeated until the Space
Plans have been finally approved by Landlord and Tenant.  If Landlord fails to
notify Tenant that it disapproves of the initial Space Plans within five
business days (or, in the case of resubmitted Space Plans, within three business
days), then such submission shall be deemed approved by Landlord if, within five
(5) business days after Tenant delivers to Landlord a second request for
Landlord’s approval of the same, Landlord fails to either approve of or
disapprove of such Space Plans.  If Tenant fails to timely deliver such Space
Plans, then each day after the Space Plans Delivery Deadline that such Space
Plans are not delivered to Landlord shall be a Tenant Delay Day (defined below).
 
 (c)           Landlord’s Approval; Performance of Work.  If any of Tenant’s
proposed construction work will affect the Building’s structure or the Building
Systems, then the Space Plans pertaining thereto must be approved by the
Building’s engineer of record.  Landlord’s approval of such Space Plans shall
not be unreasonably withheld, provided that (1) they comply with all laws,
(2) the improvements depicted thereon do not adversely affect (in the reasonable
discretion of Landlord) the Building’s structure or the Building Systems
(including the Building’s restrooms or mechanical rooms), the exterior
appearance of the Building, or the appearance of the Building’s common areas or
elevator lobby areas, (3) such Space Plans are sufficiently detailed to allow
construction of the improvements in a good and workmanlike manner, and (4) the
improvements depicted thereon conform to the rules and regulations promulgated
from time to time by Landlord for the construction of tenant improvements (a
copy of which has been delivered to Tenant).  As used herein, “Work” means all
improvements to be constructed in accordance with and as indicated on the Space
Plans, together with any work required by governmental authorities to be made to
other areas of the Building as a result of the improvements indicated by the
Space Plans.  Landlord’s approval of the Space Plans shall not be a
representation or warranty of Landlord that such drawings are adequate for any
use or comply with any Law, but shall merely be the consent of Landlord
thereto.  Tenant shall, at Landlord’s request, sign the Space Plans to evidence
its review and approval thereof.  After the Space Plans have been approved,
Landlord shall cause the Work to be performed in substantial accordance with the
Space Plans.
 
 

EXHIBIT B Page B-1         

 
 

--------------------------------------------------------------------------------

 
 
4.           Bidding of Work.  Prior to commencing the Work, Landlord shall
competitively bid the Work to three contractors approved by Landlord (one of
which contractors shall be MCL Construction LLC).  Tenant shall be allowed to
review the submitted bids from such contractors to value engineer any of
Tenant’s requested alterations.  In such case, Tenant shall notify Landlord of
any items in the Space Plans that Tenant desires to change within three business
days after Landlord’s submission thereof to Tenant.  If Tenant fails to notify
Landlord of its election within such three business day period, Tenant shall be
deemed to have approved the bids.  Within five business days following
Landlord’s submission of the initial construction bids to Tenant under the
foregoing provisions (if applicable), Tenant shall have completed all of the
following items: (a) finalized with Landlord’s representative and the proposed
contractor, the pricing of any requested revisions to the bids for the Work, and
(b) approved in writing any overage in the Total Construction Costs in excess of
the Construction Allowance and any value engineering, failing which each day
after such five business day period shall constitute a Tenant Delay Day.
 
5.           Change Orders.  Tenant may initiate changes in the Work.  Each such
change must receive the prior written approval of Landlord, such approval not to
be unreasonably withheld or delayed; however, (a) if such requested change would
adversely affect (in the reasonable discretion of Landlord) (1) the Building’s
structure or the Building systems (including the Building’s restrooms or
mechanical rooms), (2) the exterior appearance of the Building, or (3) the
appearance of the Building’s common areas or elevator lobby areas, or (b) if any
such requested change might delay the Second Expansion Date, Landlord may
withhold its consent in its sole and absolute discretion.  Landlord shall, upon
completion of the Work, cause to be prepared an accurate architectural
“as-built” plan of the Work as constructed, which plan shall be incorporated
into this Exhibit B by this reference for all purposes.  If Tenant requests any
changes to the Work described in the Space Plans, then such increased costs and
any additional design costs incurred in connection therewith as the result of
any such change shall be added to the Total Construction Costs.
 
6.           Definitions.  As used herein, a “Tenant Delay Day” means each day
of delay in the performance of the Work that occurs (a) because Tenant fails to
timely furnish any information or deliver or approve any required documents such
as the Space Plans (whether preliminary, interim revisions or final), pricing
estimates, construction bids, and the like, (b) because of any change by Tenant
to the Space Plans, (c) because Tenant fails to attend any meeting with
Landlord, the Architect, any design professional, or any contractor, or their
respective employees or representatives, as may be required or scheduled
hereunder or otherwise necessary in connection with the preparation or
completion of any construction documents, such as the Space Plans, or in
connection with the performance of the Work, (d) because of any specification by
Tenant of materials or installations in addition to or other than Landlord’s
standard finish-out materials, or (e) because a Tenant Party otherwise delays
completion of the Work.  As used herein “Substantial Completion,” “Substantially
Completed,” and any derivations thereof mean the Work in the Premises is
substantially completed (as reasonably determined by Landlord) in substantial
accordance with the Space Plans.  Substantial Completion shall have occurred
even though minor details of construction, decoration, landscaping and
mechanical adjustments remain to be completed by Landlord.
 
 

EXHIBIT B Page B-2         

 
 

--------------------------------------------------------------------------------

 
 
7.           Walk-Through; Punchlist.  When Landlord considers the Work in the
Second Expansion Premises to be Substantially Completed, Landlord will notify
Tenant and, within three business days thereafter, Landlord’s representative and
Tenant’s representative shall conduct a walk-through of the Premises and
identify any necessary touch-up work, repairs and minor completion items that
are necessary for final completion of the Work.  Neither Landlord’s
representative nor Tenant’s representative shall unreasonably withhold his or
her agreement on punchlist items.  Landlord shall use reasonable efforts to
cause the contractor performing the Work to complete all punchlist items within
30 days after agreement thereon; however, Landlord shall not be obligated to
engage overtime labor in order to complete such items.
 
8.           Excess Costs.  The entire cost of performing the Work (including
design of and space planning for the Work and preparation of the Space Plans and
the final “as-built” plan of the Work, costs of construction labor and
materials, electrical usage during construction, additional janitorial services,
general tenant signage, related taxes and insurance costs, licenses, permits,
certifications, surveys and other approvals required by law, and the
construction supervision fee referenced in Section 10 of this Exhibit, all of
which costs are herein collectively called the “Total Construction Costs”) in
excess of the Construction Allowance (hereinafter defined) shall be paid by
Tenant.  Upon approval of the Space Plans and selection of a contractor, Tenant
shall promptly (a) execute a work order agreement prepared by Landlord which
identifies such drawings and itemizes the Total Construction Costs and sets
forth the Construction Allowance, and (b) pay to Landlord 50% of the amount by
which Total Construction Costs exceeds the Construction Allowance.  Upon
Substantial Completion of the Work and before Tenant occupies the Second
Expansion Premises to conduct business therein, Tenant shall pay to Landlord an
amount equal to the Total Construction Costs (as adjusted for any approved
changes to the Work), less (1) the amount of the advance payment already made by
Tenant, and (2) the amount of the Construction Allowance.  In the event of
default of payment of such excess costs, Landlord (in addition to all other
remedies) shall have the same rights as for an Event of Default under the Lease.
 
9.           Construction Allowance.  Landlord shall provide to Tenant a
construction allowance not to exceed $13.50 per rentable square foot in the
Second Expansion Premises (which aggregate sum is $219,834, and is referred to
as the “Construction Allowance”) to be applied toward the Total Construction
Costs, as adjusted for any changes to the Work.  Tenant may use up to $97,704 of
the Construction Allowance towards (a) improvements within Tenant’s premises at
6400 International Parkway in Plano, Texas (the “6400 International Premises”)
and/or (b) Tenant’s costs incurred for cabling and furniture, fixtures and
equipment in the Premises or the 6400 International Premises.  Notwithstanding
anything herein to the contrary, Tenant may not use any excess portion of the
Construction Allowance for improvements to or for the acquisition of furniture,
fixtures and equipment to be located within the 6400 International Premises if
the building in which the 6400 International Premises ceases to be owned by
Landlord or its affiliates prior to the disbursement of such excess allowance to
Tenant.  All improvements or alternations to the 6400 International Premises
shall be undertaken and completed in accordance with the terms of the lease
agreement for such premises.  The Construction Allowance shall not be disbursed
to Tenant in cash, but shall be applied by Landlord to the payment of the Total
Construction Costs, if, as, and when the cost of the Work is actually incurred
and paid by Landlord.  The Construction Allowance must be used (that is, the
Work must be fully complete and the Construction Allowance disbursed) by
December 31, 2011 or shall be deemed forfeited with no further obligation by
Landlord with respect thereto, time being of the essence with respect thereto.
 
 

EXHIBIT B Page B-3         

 
 

--------------------------------------------------------------------------------

 
 
10.           Construction Management.  Landlord or its Affiliate or agent shall
supervise the Work, make disbursements required to be made to the contractor,
and act as a liaison between the contractor and Tenant and coordinate the
relationship between the Work, the Building and the Building’s Systems.  In
consideration for Landlord’s construction supervision services, Tenant shall pay
to Landlord a construction supervision fee equal to five percent of the hard
costs portion of Total Construction Costs.
 
11.           Miscellaneous.  To the extent not inconsistent with this Exhibit,
Sections 7 and 19 of the Original Lease shall govern the performance of the Work
and Landlord’s and Tenant’s respective rights and obligations regarding the
improvements installed pursuant thereto.
 
 

EXHIBIT B Page B-4         

 
 

--------------------------------------------------------------------------------

 
 
THIRD AMENDMENT TO LEASE




THIS THIRD AMENDMENT TO LEASE (this "Third Amendment") is made and entered into
as of August 31, 2011 (the "Effective Date"), by and between ARI-INTERNATIONAL
BUSINESS PARK, LLC, ARI-IBP 1, LLC, ARI-IBP 2, LLC, ARI-IBP 3, LLC, ARI-IBP 4,
LLC, ARI-IBP 5, LLC, ARI-IBP 6, LLC, ARI-IBP 7, LLC, ARI-IBP 8, LLC, ARI-IBP 9,
LLC, ARI-IBP 11, LLC and ARI-IBP 12, LLC, each a Delaware limited liability
company ("Landlord") acting by and through Billingsley Property Services, Inc.,
as agent for Landlord, and REACHLOCAL, INC., a Delaware corporation ("Tenant").
 
WITNESSETH:


WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated
February 2, 2010 (the "Original Lease"), with respect to certain office space
more particularly described therein (the "Original Premises") known as Suite
1200 of the office building (the "Building") whose street address is 6504
International Parkway, Plano, Texas 75093;


WHEREAS, Landlord and Tenant entered into that certain First Amendment to Lease
dated June 7, 2010 (the "First Amendment") wherein the Tenant expanded its
leased premises to include Suite 1000 of the Building, consisting of
approximately 10,820 square feet of rentable area (the "First Expansion
Premises"), thereby bringing the Total Rentable Square Feet in the Premises to
18,114;


WHEREAS, Landlord and Tenant entered into that certain Second Amendment to Lease
dated March 23, 2011 (the "Second Amendment"; the Original Lease, as amended by
the First Amendment and as amended by the Second Amendment is referred to herein
as the "Lease") wherein the Tenant expanded its leased premises to include Suite
2100 of the Building, consisting of approximately 16,284 square feet of rentable
area (the "Second Expansion Premises"; the Original Premises, the First
Expansion Premises and the Second Expansion Premises are collectively referred
to herein as the "Premises"), thereby bringing the Total Rentable Square Feet in
the Premises to 34,398; and


WHEREAS, Landlord and Tenant now desire to amend the Lease to, among other
things, again expand the Premises under the terms and conditions set forth
herein.
 
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Landlord and Tenant
hereby agree as follows:


1.           Defined Terms.  All capitalized terms used herein and not otherwise
defined herein shall have the same meaning as ascribed thereto in the Lease. All
references in the Lease to "this Lease" shall be deemed to mean the Lease as
amended by this Third Amendment.
 
 
THIRD AMENDMENT TO LEASE AGREEMENT
Page 1         

 
 

--------------------------------------------------------------------------------

 
 
2.           Expansion Premises.  Commencing on the Third Expansion Date
(defined below), the Premises shall be automatically expanded to include
approximately 8,907 square feet of rentable area known as Suite 1300 of the
Building, as shown on Exhibit A attached hereto and made a part hereof (the
"Third Expansion Premises").  As of the Third Expansion Date, the Total Rentable
Square Feet in the Premises shall be approximately 43,305 square feet.  The
Third Expansion Premises shall be added to and become part of the Premises on
the Third Expansion Date for all purposes of the Lease without any further
action on behalf of Landlord or Tenant and shall be subject to all of the terms
and conditions of the Lease applicable to the Premises, including, without
limitation, Tenant's obligation to pay Basic Rental, Tenant's share of
Electrical Costs, Excess (if any), and all other sums that Tenant may owe to
Landlord in accordance with the Lease, subject to the modifications contained in
this Third Amendment.
 
3.           Third Expansion Date.  As used herein, the term "Third Expansion
Date" means the earlier of (a) the date on which Tenant occupies any portion of
the Third Expansion Premises and begins conducting business therein or (b)
November 1, 2011.


4.           Lease Term for the Third Expansion Premises.  The lease term for
the Third Expansion Premises shall commence upon the Third Expansion Date and
shall expire as to the Third Expansion Premises on the date upon which the Lease
expires as to the Original Premises (January 31, 2014).
 
5.           Condition of the Third Expansion Premises.  Tenant has made a
complete examination and inspection of the Third Expansion Premises and accepts
the same in its current condition, "AS-IS", without recourse to Landlord and
Landlord shall have no obligation to complete any improvements to the Third
Expansion Premises.  ADDITIONALLY, LANDLORD SHALL MAKE NO WARRANTIES, EXPRESS OR
IMPLIED, WITH RESPECT TO THE LEASEHOLD IMPROVEMENTS IN THE LEASED PREMISES.  ALL
IMPLIED WARRANTIES WITH RESPECT THERETO, INCLUDING BUT NOT LIMITED TO THOSE OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, ARE EXPRESSLY NEGATED AND
WAIVED.


6.           Basic Rent.  Commencing on the Third Expansion Date, the Basic
Rental for the entire Premises shall be the following amounts for the following
periods of time:
 
 
THIRD AMENDMENT TO LEASE AGREEMENT
Page 2         

 
 

--------------------------------------------------------------------------------

 
 
Dates
Rentable Square Feet in the Premises
Annual Rate per Rentable Square Foot
Basic Monthly Rental
Third Expansion Date through December 31, 2011
43,305
$18.11
$65,366.13
January 1, 2012 through December 31, 2012
43,305
$18.51
$66,799.38
January 1, 2013 through December 31, 2013
43,305
$19.01
$68,603.75
January 1, 2014 through January 31, 2014
43,305
$19.51
$70,408.13

 
7.           Population Density.  Landlord and Tenant agree that the population
density within either the Second Expansion Premises or Third Expansion Premises
shall at no time exceed seven (7) persons for each 1,000 square feet of rentable
area located therein (each independently calculated).  If the population density
within the Second Expansion Premises or Third Expansion Premises exceeds four
(4) persons for each 1,000 square feet of rentable area located therein
("Building-Standard Density") during any calendar quarter during the lease term
(other than on a temporary basis for meetings and conferences), then Basic
Rental with respect to the Second Expansion Premises or Third Expansion Premises
shall be increased, prospectively, as follows:


If the population density in the Second Expansion Premises or Third Expansion
Premises is (each a "Density Band"):
then the then-applicable Annual Rate per Rentable Square Foot shall be increased
by for the:
which is an increase to the then-current Basic Monthly Rental due of for the:
 
Second Expansion Premises
Third Expansion Premises
Second Expansion Premises
Third Expansion Premises
greater than Building-Standard Density but less than five persons for each 1,000
square feet of rentable area
$0.30
$0.30
$407.10
$222.68
equal to or greater than five persons for each 1,000 square feet of rentable
area, but less than six persons for each 1,000 square feet of rentable area
$0.60
$0.60
$814.20
$445.35
equal to or greater than six persons for each 1,000 square feet of rentable
area, but less than or equal to seven persons for each 1,000 square feet of
rentable area
$1.90
$1.90
$2,578.30
$1,410.28

 
 
THIRD AMENDMENT TO LEASE AGREEMENT
Page 3         

 
 

--------------------------------------------------------------------------------

 
 
On the first day of each calendar quarter during the lease term, an officer of
Tenant shall certify in a written letter to Landlord the current population
density in the Second Expansion Premises and Third Expansion Premises
independently, and, should such certification indicate a population density
therein greater than the Building-Standard Density, then Tenant shall pay the
applicable increased Basic Rental during such calendar quarter as set forth
above.  Further, Tenant shall immediately notify Landlord if, after the first
day of such calendar quarter, the population density of the Second Expansion
Premises or Third Expansion Premises increases such that it falls within a
higher Density Band, and, effective with such increase in the population
density, Tenant shall pay increased Basic Rental as set forth above for the
remainder of such calendar quarter.  For example, if, upon April 1, 2012, the
population density within the Third Expansion Premises is 4.5 persons per 1,000
square feet of rentable area therein, then commencing on such date, the monthly
Basic Rental due with respect to the Third Expansion Premises shall be
$15,425.06 (or, on an annualized basis, $20.78 per Rentable Square Foot
therein).  By way of further example, if, on June 1, 2012, the population
density in the Third Expansion Premises increases to 5.2 persons per 1,000
square feet of rentable area therein, then, commencing upon such date, the
monthly Basic Rental due with respect to the Third Expansion Premises shall be
$15,647.73 (or, on an annualized basis, $21.08 per Rentable Square Foot
therein).  Under no circumstances shall Tenant be entitled to a downward
adjustment of Basic Rental during the course of any calendar quarter; provided,
however, that Basic Rental may be adjusted downward based upon the population
density within the Third Expansion Premises (or Second Expansion Premises if
applicable) as it exists on the first day of a calendar quarter.  Landlord may
request reasonable documentation from Tenant substantiating Tenant’s calculation
of the population density within the Second Expansion Premises and Third
Expansion Premises and may, in its discretion, verify such calculation using any
reasonable method.  At no time shall the population density within the Second
Expansion Premises or Third Expansion Premises (each calculated independently)
exceed seven (7) persons per 1,000 square feet of rentable area
therein.  Nothing in this Paragraph 7 shall increase Landlord’s obligations
under the Lease with respect to parking.


8.           Tenant's Proportionate Share.  As of the Third Expansion Date, the
Tenant's Proportionate Share shall be 40.7255%.


9.           Operating Expenses.  The Expense Stop shall be separately
calculated for the Third Expansion Premises, based upon 2012 actual Basic Costs
per Rentable Square Foot in the Building.


10.         Brokerage Commissions.  Except for the commission payable to Peloton
Real Estate Partners and Studley, Inc. (collectively, the "Brokers"), which
commission is governed by separate agreements by and between Landlord and each
Broker, Tenant hereby warrants and represents that it has not dealt with any
other brokers or intermediaries entitled to any compensation in connection with
this Third Amendment.  Except for Brokers, Landlord hereby warrants and
represents to Tenant that it has not dealt with any brokers or intermediaries
entitled to any compensation in connection with this Third Amendment.  Each
party hereby indemnifies the other party against any and all liabilities, costs
and expenses resulting from a breach by the indemnifying party of the foregoing
representation.  The obligations set forth in this Paragraph 10 shall survive
any termination of the Lease.
 
 
THIRD AMENDMENT TO LEASE AGREEMENT
Page 4         

 
 

--------------------------------------------------------------------------------

 
 
11.         Conflict; Ratification.  In the event any of the terms of the Lease
conflict with the terms of this Third Amendment, the terms of this Third
Amendment shall control.  Except as amended hereby, all terms and conditions of
the Lease shall remain in full force and effect.  Tenant hereby ratifies and
confirms its obligations under the Lease, and represents and warrants to
Landlord that it has no defenses thereto. Additionally, Tenant further confirms
and ratifies that, as of the date hereof, (a) the Lease is and remains in good
standing and in full force and effect, (b) Tenant has no claims, counterclaims,
set-offs or defenses against Landlord arising out of the Lease or in any way
relating thereto or arising out of any other transaction between Landlord and
Tenant, and (c) except as expressly provided for in this Third Amendment, all
tenant finish-work allowances provided to Tenant under the Lease or otherwise,
if any, have been paid in full by Landlord to Tenant, and Landlord has no
further obligations with respect thereto.  The Lease, as amended herein,
constitutes the entire agreement between the parties hereto and no further
modification of the Lease shall be binding unless evidenced by an agreement in
writing signed by Landlord and Tenant.
 
12.         Counterparts.  This Third Amendment may be executed in any number of
identical counterparts each of which shall be deemed to be an original and all,
when taken together, shall constitute one and the same instrument.


 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 
THIRD AMENDMENT TO LEASE AGREEMENT
Page 5         

 
 

--------------------------------------------------------------------------------

 
 
EXECUTED on the Effective Date set forth above.
 

 
LANDLORD:


ARI-INTERNATIONAL BUSINESS PARK, LLC, ARI-IBP 1, LLC, ARI-IBP 2, LLC, ARI-IBP 3,
LLC, ARI-IBP 4, LLC, ARI-IBP 5, LLC, ARI-IBP 6, LLC, ARI-IBP-7, LLC, ARI-IBP 8,
LLC, ARI-IBP 9, LLC, ARI-IBP 11, LLC, ARI-IBP 12, LLC,
each a Delaware limited liability company
           
By:
Billingsley Property Services, Inc.,
a Texas corporation,
as Agent
 
              By: /s/ Kenneth D. Mabry       Name: Kenneth D. Mabry       Title:
Sr. Vice President  

 
 
 


 

 
TENANT:


REACHLOCAL, INC.,
a Delaware corporation
 
              By: /s/ Ross G. Landsbaum       Name: Ross G. Landsbaum      
Title: CFO  

 
 
SIGNATURE PAGE TO THIRD AMENDMENT
Page 6         

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
The Third Expansion Premises
 
[rdexpansion.jpg]
 
 
 

EXHIBIT A, THE THIRD EXPANSION PREMISES Page A-1